


Exhibit 10.36

 

CONFIDENTIAL TREATMENT REQUESTED

 

EXECUTION COPY

CONFIDENTIAL

 

EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

 

THIS EXCLUSIVE CHANNEL COLLABORATION AGREEMENT (this “Agreement”) is made and
entered into effective as of December 18, 2013 (the “Effective Date”) by and
between INTREXON CORPORATION, a Virginia corporation with offices at 20374
Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”), and OVAXON, LLC, a
Delaware limited liability company having a place of business at 215 First
Street, Suite 240, Cambridge, MA  02142  (“OvaXon”).  Intrexon and OvaXon may be
referred to herein individually as a “Party”, and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to the identification, design and production of genetically modified
cells and DNA vectors, and the control of peptide expression; and

 

WHEREAS, OvaXon desires to become Intrexon’s exclusive channel collaborator in
the Field with respect to such technology for the purpose of developing
Collaboration Products (as defined herein) for use in the Field, and Intrexon is
willing to appoint OvaXon as an exclusive channel collaborator in the Field (as
defined herein, and subject to amendments to the definition as permitted herein)
under the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

1.1             “Affiliate” means, with respect to a particular Party, any other
person or entity that directly or indirectly controls, is controlled by, or is
in common control with such Party.  As used in this Section 1.1, the term
“controls” (with correlative meanings for the terms “controlled by” and “under
common control with”) means the ownership, directly or indirectly, of fifty
percent (50%) or more of the voting securities or other ownership interest of an
entity, or the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.  Notwithstanding the foregoing,
(i) neither Intrexon nor OvaXon shall be deemed to be an Affiliate of one
another, (ii) neither OvaXon nor OvaScience shall be deemed to be an Affiliate
of one another, and (ii) Third Security shall be deemed not to be an Affiliate
of Intrexon.  In addition, any other person, corporation, partnership, or other
entity that would be an Affiliate of Intrexon solely because it and Intrexon are
under common control by Randal J. Kirk or by investment funds managed by

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Third Security or an affiliate of Third Security shall also be deemed not to be
an Affiliate of Intrexon.

 

1.2             “Applicable Laws” has the meaning set forth in
Section 8.2(d)(xii).

 

1.3             “Augment Product” means OvaScience’s autologous germ-line
mithochondrial energy transfer product candidate described more fully on
Schedule 1 attached hereto and incorporated herein by reference.

 

1.4             “Authorizations” has the meaning set forth in
Section 8.2(d)(xii).

 

1.5             “Channel-Related Program IP” has the meaning set forth in
Section 6.1.

 

1.6             “Claims” has the meaning set forth in Section 9.1.

 

1.7             “Collaboration Product” means any product in the Field that is
created, produced, developed, or identified during the Term in the conduct of
the Collaborative Program through the use or practice of Intrexon Channel
Technology, Intrexon IP, or the Intrexon Materials.

 

1.8             “Collaborative Program” has the meaning set forth in
Section 2.1(a).

 

1.9             “Committees” has the meaning set forth in Section 2.2(a).

 

1.10           “Commercialize” or “Commercialization” (including derivative
forms, such as “Commercializing”) means any activities directed to the marketing
(including detailing to medical professions in efforts to increase prescribing
preferences), manufacturing, promoting, distributing, importing for sale,
offering to sell and/or selling of Collaboration Products.

 

1.11           “Commercial Sale” means for a given Collaboration Product and
country in the Territory, the sale for value of that Collaboration Product by
OvaXon  (or, as the case may be, by an Affiliate or permitted sublicensee of
OvaXon), to a Third Party after regulatory approval (if necessary) has been
obtained for such Collaboration Product in such country.

 

1.12           “Complementary In-Licensed Third Party IP” has the meaning set
forth in Section 3.8(a).

 

1.13           “Confidential Information” means each Party’s confidential
Information, disclosed by such Party to the other Party pursuant to this
Agreement or any other confidentiality agreement between the Parties, regardless
of whether in oral, written, graphic or electronic form. For purposes of
clarity, all tangible embodiments of OvaXon Cell Platform Technology shall be
Confidential Information of OvaXon and all tangible embodiments of Intrexon
Technology shall be Confidential Information of Intrexon.

 

1.14           “Control” means, with respect to any Information, Patent or other
intellectual property right, that a Party owns or has a license from a Third
Party to such right and has the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ability to grant a license or sublicense as provided for in this Agreement under
such right without violating the terms of any agreement or other arrangement
with any Third Party.

 

1.15           “Diligent Efforts” means, (a) with respect to the activities of
either Party in the conduct of the Collaborative Program, the efforts and
resources comparable to those undertaken by a company in the research-based
pharmaceutical industry in pursuing the research and discovery of products that
are at a similar stage of development and have similar market potential as the
Collaboration Product and (b) with respect to the activities of OvaXon in the
development, manufacture or  Commercialization of any Collaboration Product the
level of efforts and resources reasonably required to diligently develop,
manufacture, and/or Commercialize (as applicable) each Collaboration Product,
consistent with the efforts and resources a similarly situated company working
in the Field would typically devote to a product of similar market potential,
profit potential, strategic value and/or proprietary protection, based on market
conditions then prevailing.  For purposes of clarity, (a) Diligent Efforts shall
be determined on a market-by-market basis for the Collaboration Product, and it
is anticipated that the level of effort may be different for different markets
and may change over time, reflecting the market(s) involved and (b) it is the
expectation of the Parties in determining whether a Party has used Diligent
Efforts with respect to a particular task or obligation,  that the applicable
Party will promptly assign responsibility for such task and consistently make
and implement decisions and allocate resources designed to advance progress with
respect to such task or obligation.

 

1.16           “Excess Product Liability Costs” has the meaning set forth in
Section 9.3.

 

1.17           “Executive Officer” means: (a) the Chief Executive Officer of a
Party, or (b) another senior executive officer or duly empowered representative
of such Party who has been duly appointed by the Chief Executive Officer, the
Board of Directors, or otherwise in accord with the governing provisions of such
Party, to act as the representative of the Party to resolve, as the case may be,
(i) a Committee dispute, provided that such appointed officer is not a member of
the applicable Committee, or (ii) a dispute described in Section 11.1.

 

1.18           “FDA” has the meaning set forth in Section 8.2(d)(xii).

 

1.19           “Field” means: (i) genetic modification of the nuclear genome of
human EPC cells for the prevention of inheritable disease in humans or animals;
(ii) mitochondrial transfer for the treatment of human or companion animal
genetic defects or mutations of mitochondrial or nuclear DNA, in which the
mitochondria may be genetically modified or non-genetically modified, and
autologous or allogeneic; or (iii) artificial reproduction of food and/or
research animals using EPCs, in which the EPCs may be genetically modified or
non-genetically modified.  Notwithstanding the foregoing, the Field shall not
include any human fertility product, and specifically excludes: (a) the Augment
Product for use in humans and animals; (b) the ex vivo differentiation of OPCs
into mature, fertilizable oocytes for use in humans, wherein such OPCs are not
genetically modified; and (c) the in vivo use of OPCs in humans, wherein such
OPCs are not genetically modified.

 

1.20           “Field Infringement” has the meaning set forth in Section 6.3(b).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.21           “FTE” means a number of hours of work set devoted to or in
support of the underlying activities with respect to a Collaboration Product
that is carried out by one or more employees, contract personnel or consultants
of Intrexon as part of the Collaborative Program, measured in accordance with
Intrexon’s customary time allocation practices.

 

1.22           “FTE Cost” means, for any period, the FTE Rate multiplied by the
number of FTEs used in such period.

 

1.23           “FTE Rate” means the per annum rate per FTE set for FTEs engaged
in the conduct of activities with respect to a Collaboration Product that is
carried out by one or more employees, contract personnel or consultants of
Intrexon as part of the Collaborative Program, which rate shall reflect the
direct costs for such Intrexon personnel and overheads reasonably allocable to
the provision of such activities.  For purposes of clarity, Intrexon shall
provide OvaXon with written notice as to the FTE Rate to be used in the conduct
of any FTE activities under the Collaborative Program prior to commencing any
such activities.

 

1.24           “Fully Loaded Cost” means all out-of-pocket costs and internal
costs incurred by Intrexon (or for its account by an Affiliate or a Third Party)
after the Effective Date in accordance with US GAAP in undertaking the
activities set forth in the Work Plan as part of the Collaborative Program and
that are attributable to the development of the Collaboration Product as:
(a) out-of-pocket costs, which means the actual amounts paid to a Third Party
for specific external development activities applicable to the Collaboration
Product; or (b) internal labor costs, which means the applicable FTE Costs (the
FTE Rate multiplied by the number of FTEs utilized in the relevant period on
activities under the Work Plan as part of the Collaborative Program) that are
attributable to the development of the Collaboration Product, and internal
materials costs, which means direct costs for such Intrexon materials and/or
capacities consumed and overheads reasonably allocable to the consumption of
such materials and/capacities.  Intrexon may, from time to time but not more
than once per calendar year, notify the JSC that the applicable FTE Rate will be
adjusted based on changes to Intrexon’s actual fully loaded costs.  Intrexon
shall provide the JSC with reasonable documentation indicating the basis for any
direct and indirect charges, any allocable overhead, and any such adjustment in
the FTE Rate, and any further activities under an applicable Work Plan and/or
the Collaborative Program under the adjusted charges and/or rates shall be
subject to budget approval by the JSC.

 

1.25           “IND” means an investigational new drug application filed with
the FDA, or alternatively an equivalent regulatory filing filed with a
regulatory agency in Europe, for a Collaboration Product.

 

1.26           “In-Licensed Program IP” has the meaning set forth in
Section 3.9(a).

 

1.27           “Information” means information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including without
limitation, databases, inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including pharmacological, biological, chemical, biochemical,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

toxicological and clinical and pre-clinical test data, analytical and quality
control data, stability data, studies and procedures, and patent and other legal
information or descriptions.

 

1.28           “Infringement” has the meaning set forth in Section 6.3(a).

 

1.29           “Intrexon Channel Technology” means any technology, including
without limitation the technology embodied in the Intrexon Materials and the
Intrexon IP, that is (a) Controlled by Intrexon during the Term, (b) used by
Intrexon, or provided by Intrexon for use, in the conduct of the Collaborative
Program and (c) directed towards the design, identification, culturing, and/or
production of genetically modified cells.  For purposes of clarity, Intrexon’s
Channel Technology shall include Intrexon’s proprietary (1) UltraVector®
technology (2) LEAPTM technology, (3) DNA and RNA MOD engineering technology,
(4) protein engineering technology, (5) transcription control chemistry
technology, (6) genome engineering technology, and (7) cell system engineering
technology.

 

1.30           “Intrexon Indemnitees” has the meaning set forth in Section 9.2.

 

1.31           “Intrexon IP” means, collectively, the Intrexon Patents and
Intrexon Know-How.

 

1.32           “Intrexon Know-How” means all Information (other than Intrexon
Patents) that (a) is Controlled by Intrexon during the Term and (b) is (i) used
by Intrexon, or provided by Intrexon for use, in the conduct of the
Collaborative Program and/or (ii) reasonably necessary or useful for OvaXon to
conduct the Collaborative Program.  For the avoidance of doubt, Intrexon
Know-How shall include any Information (other than Intrexon Patents) that
constitutes Channel-Related Program IP.

 

1.33           “Intrexon Materials” means the proprietary apparatuses, software
and biomaterials (including genetic code, associated amino acids and gene
constructs, and such other proprietary reagents and biological materials
including but not limited to plasmid vectors, virus stocks, cells and cell
lines, antibodies, and ligand-related chemistry), in each case that are
Controlled by Intrexon and used by Intrexon, or provided by Intrexon for use, in
the conduct of the Collaborative Program, regardless of whether such is used
and/or provided for use alone or in combination with materials that are not
proprietary to Intrexon.

 

1.34           “Intrexon Patents” means all Patents that (a) are Controlled by
Intrexon as of the Effective Date or during the Term, and (b) contain one or
more claims that cover Intrexon Know-How and/or Channel-Related Program IP.  For
the avoidance of doubt, the Intrexon Patents shall include any Patent in the
Channel-Related Program IP.  Prior to the Effective Date, Intrexon has provided
OvaXon with a listing of all Intrexon Patents existing as of that time that are
reasonably expected to be material to the Collaborative Program.

 

1.35           “Intrexon Trademarks” means those trademarks related to the
Intrexon Channel Technology that are established from time to time during the
Term by Intrexon for use

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

across its channel partnerships or collaborations, as may be identified by
Intrexon from time to time by written notice to OvaXon.

 

1.36           “Inventions” has the meaning set forth in Section 6.1.

 

1.37           “IPC” has the meaning set forth in Section 2.2(b).

 

1.38           “Joint Program Inventions” has the meaning set forth in
Section 6.1.

 

1.39           “JSC” has the meaning set forth in Section 2.2(b).

 

1.40           “OPC” means a non-embryonic stem cell that is mitotically
competent and expresses Vasa, Oct-4, Dazl, Stella, and, optionally a
stage-specific embryonic antigen.

 

1.41           “OvaScience” means OvaScience, Inc., a Delaware corporation.

 

1.42           “OvaScience ECC Agreement” means the Exclusive Channel
Collaboration Agreement by and between Intrexon and OvaScience of even date
herewith.

 

1.43           “OvaScience License Agreement” means the License Agreement by and
between OvaXon and OvaScience of even date herewith.

 

1.44           “OvaXon Cell Platform Technology” means the proprietary
technology Controlled by OvaXon as of the Effective Date in-licensed by OvaXon
from OvaScience under the terms and conditions of the OvaScience License, but
excepting any Intrexon IP included in such OvaScience License.

 

1.45           “OvaXon Indemnitees” has the meaning set forth in Section 9.1.

 

1.46           “OvaXon Independent IP” has the meaning set forth in Section 6.1.

 

1.47           “OvaXon Patents” means all Patents that (i) are Controlled by
OvaXon as of the Effective Date or during the Term and (ii) contain one or more
claims that cover OvaXon Cell Platform Technology.

 

1.48           “OvaXon Platform Inventions” has the meaning set forth in
Section 6.1.

 

1.49           “OvaXon Program Patent” has the meaning set forth in
Section 6.2(b).

 

1.50           “OvaXon Termination IP” means any OvaXon Patents and/or OvaXon
Cell Platform Technology that OvaXon or any of its Affiliates Controls as of the
date of any notice of termination of this Agreement that cover, or is otherwise
necessary or useful for, the development, manufacture or commercialization of a
Reverted Product.  OvaXon Termination IP does not include OvaXon Independent IP.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.51           “Patents” means (a) all patents and patent applications
(including provisional applications), (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
requests for continued examination, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of the foregoing, and (c) any
foreign or international equivalents of any of the foregoing.

 

1.52           “Product-Specific Program Patent” means any Intrexon Patent where
all the claims are directed to Inventions that solely and specifically cover
Collaboration Products.  In the event of a disagreement between the Parties as
to whether a particular Intrexon Patent is or is not a Product-Specific Program
Patent, the Parties shall seek to resolve the issue through discussions at the
IPC; provided that, if the Parties are unable to resolve the disagreement, the
issue shall be resolved pursuant to Section 6.1(j) and, if not resolved
thereunder, according to Article 11.  Any Intrexon Patent that is subject to
such a dispute shall be deemed not to be a Product-Specific Program Patent
unless and until (a) Intrexon agrees in writing that such Intrexon Patent is a
Product-Specific Program Patent or (b) it is resolved pursuant to the prior
sentence that such Intrexon Patent is a Product-Specific Program Patent.

 

1.53           “Product Sublicense” has the meaning set forth in Section 3.2(c).

 

1.54           “Product Sublicensee” has the meaning set forth in
Section 3.2(c).

 

1.55           “Proposed Terms” has the meaning set forth in Section 11.2.

 

1.56           “Prosecuting Party” has the meaning set forth in Section 6.2(c).

 

1.57           “Recovery” has the meaning set forth in Section 6.3(f).

 

1.58           “Retained Product” has the meaning set forth in Section 10.4(a).

 

1.59           “Reverted Product” has the meaning set forth in Section 10.4(c).

 

1.60           “SEC” means the United States Securities and Exchange Commission.

 

1.61           “Superior Therapy” means a therapy in the Field for a given
indication that, based on the data then available, (a) demonstrably appears to
offer either superior efficacy or safety or significantly lower cost of therapy,
as compared with both (i) those therapies that are marketed (either by OvaXon or
others) at such time for the same indication and (ii) those therapies that are
being actively developed by OvaXon for such indication (including any pipeline
Collaboration Products); (b) demonstrably appears to represent a substantial
improvement over such existing therapies; and (c) has intellectual property
protection and a regulatory approval pathway that, in each case, would not
present a significant barrier to commercial development.

 

1.62           “Supplemental In-Licensed Third Party IP” has the meaning set
forth in Section 3.9(a).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.63           “Support Memorandum” has the meaning set forth in Section 11.2.

 

1.64           “Term” has the meaning set forth in Section 10.1.

 

1.65           “Territory” means the world.

 

1.66           “Third Party” means any individual or entity other than the
Parties or their respective Affiliates.

 

1.67           “Third Security” means Third Security, LLC.

 

1.68           “US GAAP” means generally accepted accounting principles in the
United States.

 

1.69           “Work Plan” has the meaning set forth in Section 2.1(a).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 2

 

SCOPE OF CHANNEL COLLABORATION; MANAGEMENT

 

2.1             Scope.

 

(a)           Generally.  The general purpose of the channel collaboration
described in this Agreement will be to use the Intrexon Channel
Technology, Intrexon IP, and/or the Intrexon Materials to research, develop and
Commercialize Collaboration Products for use in the Field (the “Collaborative
Program”).  As provided below, the JSC shall agree upon the services and
activities to be included in each research and development project that is part
of the Collaborative Program (each, a “Project”) and monitor and govern the
Projects under a work plan (“Work Plan”).  Either Party may propose other
potential Projects in the Field for review and consideration by the JSC and
potential incorporation, at the JSC’s discretion, into the current Work Plan as
described in Section 2.2 below.

 

2.2             Governance and Committees.

 

(a)           Generally.  The Parties desire to establish several committees
(collectively, “Committees”) to oversee the Collaborative Program and to
facilitate communications between the Parties with respect thereto.  Each of
such Committees shall have the responsibilities and authority allocated to it in
this Article 2.  Each of the Committees shall have the obligation to exercise
its authority consistent with the respective purpose for such Committee as
stated herein and in the Work Plan and any decisions of the Committees shall be
made by the representatives in good faith.

 

(b)           Formation and Purpose.  Promptly following the Effective Date, the
Parties shall confer and then create a Joint Steering Committee (“JSC”) and an
Intellectual Property Committee (“IPC”).  The JSC shall have authority, subject
to Section 2.5 and except as otherwise delegated by this Section 2.2(b) to the
IPC, to establish separate Projects for the Collaborative Program (including
separate project plans  and budgets, not less than on an annual basis, for such
Projects) under the Work Plan, to oversee manufacturing and controls for
Collaboration Products, to review and approve all clinical trials and associated
regulatory filings and correspondence conducted or made with respect to
Collaboration Products under the Collaborative Program (including reviewing and
approving itemized budgets with respect to the foregoing), to establish and
approve separate project plans  and budgets for commercialization activities for
Collaboration Products under the Collaborative Program and to approve the
projects and plans of any subcommittee it establishes consistent with this
authority.  The IPC shall have authority, subject to Section 2.5, to evaluate
all intellectual property issues and approve associated collaborative activities
that may arise in connection with the Collaborative Program, including the
protection of Inventions or Confidential Information, the filing of Patents, the
review and approval of agreements with Third Parties that apply to intellectual
property rights used in the conduct of the Collaborative Program (including in
licensing of Third Party intellectual property or entering into research
agreements that affect intellectual property rights), the establishment or
enforcement of controls concerning the dissemination or use of intellectual

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

property (including Intrexon Channel Technology, Intrexon IP, or Intrexon
Materials) for the development or manufacturing of Collaboration Products, and
reviewing and approving budgets and action items with respect to the foregoing.

 

(c)           JSC Adopted Work Plan.  The JSC shall meet and confer as soon as
practical after the Effective Date to draft, finalize, and adopt the Work Plan
for the Collaborative Program, such Work Plan to be monitored and, as
appropriate, amended and/or updated by the JSC on an ongoing basis during the
Term.  The Work Plan shall set forth, among other things, the activities
approved by the JSC to be undertaken by Intrexon in support of the Collaborative
Program under Section 4.6.

 

2.3             General Committee Membership and Procedure.

 

(a)           Membership.  For each Committee, each Party shall designate an
equal number of representatives (not to exceed three (3) for each Party) with
appropriate expertise to serve as members of such Committee.  For the JSC, the
representatives must all be employees of such Party or an Affiliate of such
Party, and for Committees other than the JSC, the representatives must all be
employees of such Party or an Affiliate of such Party; provided that each Party
may designate for each such other Committee up to one (1) representative who is
not an employee if : (i) such non-employee representative agrees in writing to
be bound to the terms of this Agreement for the treatment and ownership of
Confidential Information and Inventions , and (ii) the other Party consents to
the designation of such non-employee representative, which consent shall not be
unreasonably withheld.  Each representative as qualified above may serve on more
than one (1) Committee as appropriate in view of the individual’s expertise. 
Each Party may replace its Committee representatives at any time upon prior
written notice to the other Party.  Each Committee shall have a chairperson
selected from among the duly appointed representatives; the chairperson of each
Committee shall serve for a two-year term and the right to designate a
chairperson shall alternate between the Parties, with OvaXon selecting the
chairperson first for the JSC, and Intrexon selecting the chairperson first for
the IPC. The chairperson of each Committee shall be responsible for calling
meetings, preparing and circulating an agenda in advance of each meeting of such
Committee, and preparing and issuing minutes of each meeting within a reasonable
time thereafter. Each member of the Committee shall have the opportunity to
provide comments on the draft minutes.  Draft minutes shall be approved,
disapproved and revised as soon as practicable.  Upon approval, final minutes of
each meeting shall be circulated to the members of the JSC by the chairperson.

 

(b)           Meetings.  Each Committee shall hold meetings at such times as it
elects to do so, but in no event shall such meetings be held less frequently
than once every six (6) months; provided that, both Parties may agree to suspend
activities of the IPC until such time as one Party informs the other Party in
writing of its desire to reactivate the IPC, at which point the Parties will
thereafter schedule and hold the next meeting for the reactivated IPC within one
(1) month. Meetings of any Committee may be held in person or by means of
telecommunication (telephone, video, or web conferences).  To the extent that a
Committee holds any meetings in person, the Parties will alternate in
designating the location for such in-person meetings, with OvaXon selecting the
first meeting location for each Committee.  A reasonable number of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

additional representatives of a Party may attend meetings of a Committee in a
non-voting capacity so long as such additional non-voting representatives each
either (A) are an employee of a Party or an employee an Affiliate of a Party, or
(B) are not an employee of either Party (or Affiliates thereof) but prior to
attending any such meeting (i) such additional non-voting representative agrees
in writing to be bound to the terms of this Agreement for the treatment and
ownership of Confidential Information and Inventions  (or is bound by law or
contractual agreement with such Party consistent with such terms), and (ii) the
other Party consents to the attendance of such non-employee additional
representative, which consent shall not be unreasonably withheld.  Each Party
shall be responsible for all of its own expenses of participating in any
Committee.  For clarity, however, if Intrexon employee or agent both (i) serves
as a representative on a Committee, and (ii) contributes under the Work Plan by
providing labor in the course of Intrexon’s providing of manufacturing or
support services under Sections 4.5 and 4.6, Intrexon shall not be prevented
from recouping the Fully Loaded Costs otherwise derived from the labor of that
employee or agent in the course of providing manufacturing or support services
as set forth in Sections 4.5 and 4.6 below to the extent that such Fully Loaded
Costs do not include any time such Intrexon representative spent on Committee
activities.

 

(c)           Meeting Agendas.  Each Party will disclose to the other Party the
proposed agenda items along with appropriate information to be discussed at the
meeting at least three (3) business days in advance of each meeting of the
applicable Committee; provided, that a Party may provide its agenda items to the
other Party within a lesser period of time in advance of the meeting, or may
propose that there not be a specific agenda for a particular meeting, so long as
such other Party consents to such later addition of such agenda items or the
absence of a specific agenda for such Committee meeting.

 

(d)           Limitations of Committee Powers.  Each Committee shall have only
such powers as are specifically delegated to it hereunder or from time to time
as agreed to in writing by the mutual consent of the Parties and shall not be a
substitute for the rights of the Parties.  Without limiting the generality of
the foregoing, no Committee shall have any power to amend this Agreement.  Any
amendment to the terms and conditions of this Agreement shall be implemented
pursuant to Section 12.7 below.

 

2.4             Committee Decision-Making.  If a Committee is unable to reach
unanimous consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party.  The Executive
Officers of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) as promptly as possible
to discuss the dispute and use their good faith efforts to resolve the dispute
within thirty (30) days after submission of such dispute to the Executive
Officers.  If any such dispute is not resolved by the Executive Officers within
thirty (30) days after submission of such dispute to such Executive Officers,
then the dispute shall be resolved as specified in the applicable subsection
below.

 

(a)           Casting Vote at JSC.  If a dispute at the JSC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of OvaXon shall have
the authority to finally resolve such dispute.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)           Casting Vote IPC.  If a dispute at the IPC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Intrexon shall have
the authority to finally resolve such dispute, provided that such authority
shall be shared by the Parties with respect to Product-Specific Program Patents
(i.e., neither Party shall have the casting vote on such matters, and any such
disputes shall be resolved pursuant to Article 11).

 

(c)           Other Committees.  If any additional Committee or subcommittee
other than those set forth in Section 2.2(b) is formed, then the Parties shall,
at the time of such formation, agree on which Party shall have the authority to
finally resolve a dispute that is not resolved pursuant to Section 2.4 above.

 

(d)           Restrictions. Neither Party shall exercise its right to finally
resolve a dispute at a Committee in accordance with this Section 2.4 in a manner
that (i) excuses such Party from any of its obligations specifically enumerated
under this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this Agreement specify that mutual agreement is
required for such matter; or (vi) would require the other Party to perform any
act that is inconsistent with applicable law.

 

2.5          Authorization of Committee Representatives.  Each representative
serving on a Committee shall be responsible for ensuring that he or she acts
only as duly authorized by its respective Party and obtains any advance
approvals, delegations, or other authorizations from his or her respective Party
in advance of making any Committee votes.

 

ARTICLE 3

 

LICENSE GRANTS

 

3.1             Licenses to OvaXon.

 

(a)           Subject to the terms and conditions of this Agreement, Intrexon
hereby grants to OvaXon a license under the Intrexon IP (including any rights
Intrexon has in Joint Program Inventions), including the right to grant
sublicenses as set forth in Section 3.2, to research, develop, use, make, have
made, sell, and offer for sale and otherwise Commercialize Collaboration
Products in the Field in the Territory.  Such license shall be exclusive (even
as to Intrexon) with respect to any development, selling, offering for sale or
other Commercialization of Collaboration Products in the Field, and shall be
otherwise non-exclusive.

 

(b)           Subject to the terms and conditions of this Agreement, Intrexon
hereby grants to OvaXon a non-exclusive, royalty-free license to use and display
the Intrexon Trademarks, solely in connection with the Commercialization of
Collaboration Products in the promotional materials, packaging, and labeling for
Collaboration Products, as provided under and in accordance with Section 4.8.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

3.2             Sublicensing.  Except as provided in this Section 3.2, OvaXon
shall not sublicense the rights granted under Section 3.1 to any Third Party, or
transfer the Intrexon Materials to any Third Party, or otherwise grant any Third
Party the right to research, develop, use, or Commercialize Collaboration
Products or use or display the Intrexon Trademarks, in each case except with
Intrexon’s written consent, which written consent may be withheld in Intrexon’s
sole discretion.  Notwithstanding the foregoing, OvaXon (and its Product
Sublicensees only to the extent explicitly set forth in Section 3.2(a) below)
shall have a right to sublicense the rights granted under Section 3.1 under the
circumstances described in Sections 3.2(a) through 3.2(c).

 

(a)           OvaXon may transfer, to the extent reasonably necessary and after
providing Intrexon with reasonable advance notice thereof, Intrexon Materials
that are or express Collaboration Products or components thereof to a Third
Party contractor performing contract manufacturing responsibilities for
Collaboration Products, and may in connection therewith grant limited
sublicenses necessary to enable such Third Party to perform such activities.  If
OvaXon transfers any Intrexon Materials under this Section 3.2(a), OvaXon will
include in the agreement executed with each such Third Party contractor
restrictions on the use and transfer of such Intrexon Materials and Intrexon IP
by the Third Party contractor consistent with the restrictions under the
provisions of Articles 6 and 7 of this Agreement.  A Product Sublicensee of
OvaXon may transfer, to the extent reasonably necessary and upon the consent of
Intrexon, which consent shall not be unreasonably withheld, Intrexon Materials
that are or express ingredients for the Collaboration Product sublicensed by the
Product Sublicensee to a Third Party contractor performing on behalf of that
Product Sublicensee contract manufacturing responsibilities for Collaboration
Products, and may in connection therewith grant limited sublicenses to the
extent necessary to enable such Third Party to perform such activities.  OvaXon
will include in the agreement executed with each such Third Party contractor a
provision that provides  that if any Product Sublicensee transfers any Intrexon
Materials under this Section 3.2(a), that such Product Sublicensee, after
obtaining Intrexon’s consent, will take commercially reasonable steps, including
contractually obligating any such Third Party contractors, to ensure that the
rights of Intrexon in and to the Intrexon Materials and Intrexon IP and under
the provisions of Articles 6 and 7 of this Agreement are not violated by any
Third Party contractors of such Product Sublicensees.

 

(b)           OvaXon may, upon written notice to Intrexon, sublicense the rights
granted under Section 3.1 to an Affiliate, or transfer the Intrexon Materials to
an Affiliate, or grant an Affiliate the right to display the Intrexon
Trademarks, such rights to be effective only for so long as such Affiliate
remains an Affiliate of OvaXon.  In the event that OvaXon provides such written
notice to Intrexon, OvaXon shall remain responsible for the performance by any
such Affiliate and shall cause such Affiliate to comply with the provisions of
this Agreement in connection with such performance (as though such Affiliate
were OvaXon), including any payment obligations owed to Intrexon hereunder.

 

(c)           OvaXon may grant a sublicense of the rights granted under
Section 3.1 (and not including a right to sublicense under this Section 3.1(c))
to a Third Party licensee of any Collaboration Product that would qualify as a
Retained Product under any of the criteria set forth in Section 10.4 (a) (a
“Product Sublicensee”) to the extent necessary to permit such Third Party

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

to research, develop, use, import, export, make, have made, sell, and offer for
sale that Collaboration Product (a “Product Sublicense”), provided, that
(i) such Product Sublicense is expressly limited to the appropriate
Collaboration Product, (ii) such Product Sublicense does not grant the Product
Sublicensee any rights to Intrexon IP other than as incorporated into the
Collaboration Product at the time of the Product Sublicense, (iii) such Product
Sublicense does not purport to relieve OvaXon of any of its obligations under
this Agreement, (iv) the Product Sublicensee agrees in writing, in a document in
form reasonably acceptable to Intrexon, to abide by the following provisions of
this Agreement: Sections 3.1, 3.3-3.6, 3.8, 3.10, and 3.11 and Articles 6, 7,
and 10), and (v) the form of Product Sublicense, containing all material terms,
is presented to the JSC by OvaXon before execution by OvaXon and the prospective
Product Sublicensee  for the purpose of allowing the JSC to reasonably review
and comment upon the terms and scope of the Product Sublicense agreement before
execution; provided, that, such right to review and comment shall not limit
OvaXon’s right to enter into any such Product Sublicense to the extent that such
Product Sublicense complies with the terms of this Section 3.2(c).  Intrexon
shall not unreasonably withhold consent with regard to any requests by OvaXon to
combine multiple Collaboration Products (or a line of such Collaboration
Products) into a single combined license with a Product Sublicensee.

 

3.3             Limitation on Sublicensees.  Except for the rights with regard
to Field Infringement set forth in Section 6.3(b) (and subject to the provisions
of Sections 6.3(e) and 6.3(f)), none of the enforcement rights under the
Intrexon Patents that are granted to OvaXon pursuant to Section 6.3 shall be
transferred to, or exercised by, a Product Sublicensee except with Intrexon’s
prior written consent, which Intrexon shall not unreasonably withhold.

 

3.4             No Non-Permitted Use.  OvaXon hereby covenants that it shall
not, nor shall it permit any Affiliate or, if applicable, (sub)licensee, to, use
or practice, directly or indirectly, any Intrexon IP, Intrexon Channel
Technology, or Intrexon Materials for any purposes other than those expressly
permitted by this Agreement.

 

3.5             Exclusivity.

 

(a)           Neither Intrexon nor its Affiliates shall grant any license or
other rights to, or otherwise make available to any Third Party, any technology
or Patents Controlled by Intrexon or any of its Affiliates, including the
Intrexon Channel Technology or Intrexon Materials, for the purpose of developing
or commercializing products in the Field (except as set forth in Section 3.2),
and neither Intrexon nor any Affiliate shall pursue or conduct (either by itself
or with a Third Party or Affiliate or for the benefit of, or sponsored by any
Third Party) the research, development or Commercialization of any product for
purpose of commercial use or sale in the Field, outside of the Collaborative
Program.

 

(b)           Neither OvaXon nor its Affiliates shall pursue or conduct (either
by itself or with a Third Party or Affiliate or for the benefit of, or sponsored
by any Third Party) outside of the Collaborative Program the research,
development or Commercialization of any product for purpose of commercial use or
sale in the Field where such products would compete with Collaboration
Products.  Notwithstanding the foregoing sentence, OvaXon may utilize academic

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

and non-profit Third Parties for the pre-clinical and clinical development of
any product, including Collaboration Products, to the extent consistent with
Articles 6 and 7 of this Agreement.

 

3.6             Off Label Use.  For purposes of clarity, (a) the use by direct
or indirect purchasers or other users of Collaboration Products outside the
Field (an  “off label use”) shall not constitute a breach by OvaXon of the terms
of Section  3.4 , provided that neither OvaXon nor its Affiliate (nor any Third
Party under contract with either of them) marketed or promoted Collaboration
Products for such off-label use; and (b) an “off-label use by any direct or
indirect purchasers or other users of products sold by Intrexon, an Intrexon
Affiliate, or a Third Party sublicensee, collaborator, or partner of Intrexon
shall not constitute a breach by Intrexon of the terms of Section 3.4, provided
that neither Intrexon nor its Affiliate (nor any Third Party under contract with
either of them) marketed or promoted such products for such off-label use.

 

3.7             No Prohibition on Intrexon.  Except as explicitly set forth in
Sections 3.1 and 3.4, nothing in this Agreement shall prevent Intrexon from
practicing or using the Intrexon Materials, Intrexon Channel Technology, and
Intrexon IP for any purpose, and to grant to Third Parties the right to do the
same.  Without limiting the generality of the foregoing, OvaXon acknowledges
that Intrexon has all rights, in Intrexon’s sole discretion, to make the
Intrexon Materials, Intrexon Channel Technology (including any genetic materials
used in a Collaboration Product), and Intrexon IP available to Third Party
channel partners or collaborators for use in fields outside of the Field.

 

3.8             Rights to Clinical and Regulatory Data.  OvaXon shall own and
control all clinical and pre-clinical data and regulatory filings relating to
Commercialization of Collaboration Products during the Term.  OvaXon shall
provide (or shall cause an applicable Product Sublicensee to provide) to
Intrexon at Intrexon’s reasonable request and upon OvaXon’s consent (which
consent shall not be unreasonably denied, delayed, or conditioned)  copies of
all clinical and non-clinical data and reports, regulatory filings, and
communications from regulatory authorities that relate specifically and solely
to Intrexon IP that is included in Collaboration Products.  To the extent that
there exist any clinical and non-clinical data and reports, regulatory filings,
and communications from regulatory authorities owned by OvaXon (or a Product
Sublicensee) that relate to Intrexon IP, OvaXon shall provide (or shall cause an
applicable Product Sublicensee to provide) to Intrexon copies of the portions of
such data, reports, filings, and communications that relate specifically and
solely to Intrexon IP .  Subject to Section 3.1 and Section 3.5, Intrexon shall
be permitted, directly or in conjunction with or through partners or other
channel collaborators, to reference any such data, reports, filings, and
communications relating specifically and solely to Intrexon IP in regulatory
filings made to obtain regulatory approval for products for use in fields
outside the Field. Intrexon shall have the right to provide a written request to
OvaXon to use any such information in developing and Commercializing products
outside the Field and to license any Third Parties to do so and OvaXon shall not
unreasonably refuse any such request provided that OvaXon reasonably determines
that the proposed use by Intrexon will not adversely affect OvaXon’s ongoing
business.  Notwithstanding the provisions of this Section 3.7, Intrexon shall
not, outside of the Collaborative Program, utilize any OvaXon clinical and
non-clinical data or reports in support of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

obtaining regulatory approval for a product for use in the Field or for a
product that would compete with Collaboration Products in the Field.

 

3.9             Third Party Licenses.

 

(a)           [***] shall obtain, [***], any licenses from Third Parties that
are required in order to practice the Intrexon Channel Technology in the Field
to the extent  reasonably necessary for Intrexon to conduct genetic and cell
engineering and related analytic activities under JSC established plans for the
Collaborative Program (but specifically excluding intellectual property directed
to any specific target genes, genetic transformation methodologies, cell lines,
active pharmaceutical ingredients or chemical intermediates thereof, or
processes or methods for commercially manufacturing Collaboration Products , or
to any methods of treating humans and animals in the Field (“Supplemental
In-Licensed Third Party IP”).  Other than with respect to Supplemental
In-Licensed Third Party IP, [***] shall be solely responsible for obtaining,
[***], any licenses from Third Parties that [***] determines, in its sole
discretion, are required in order to lawfully make, use, sell, offer for sale,
or import Collaboration Products (“Complementary In-Licensed Third Party IP”). 
Supplemental In-Licensed Third Party IP and Complementary In-Licensed Third
Party IP are collectively referred to as “In-Licensed Program IP”.

 

(b)           In the event that either Party desires to license from a Third
Party any Supplemental In-Licensed Third Party IP or Complementary In-Licensed
Third Party IP, such Party shall so notify the other Party, and the IPC shall
discuss such In-Licensed Program IP and its applicability to the Collaborative
Program and/or the development and Commercialization of Collaboration Products
for use in the Field.  As provided above in Section 3.9(a), [***] shall have the
sole right and responsibility to pursue a license to rights under Supplemental
In-Licensed Third Party IP, and [***] hereby covenants that it shall not during
the Term  directly license such Supplemental In-Licensed Third Party IP ;
provided, that, [***]  shall have the right (but shall not be obligated to)
obtain such a license directly if the Third Party owner or licensee of such
Supplemental In-Licensed Third Party IP brings an infringement action against
[***] or its Affiliates or threatens to bring such action and, after written
notice to [***] of such action, [***] fails to obtain a license to such
Supplemental In-Licensed Third Party IP within ninety (90) days after such
notice.  Following the IPC’s discussion of any Complementary In-Licensed Third
Party IP, subject to Section 3.9(c), [***] shall have the right to pursue a
license under any Complementary In-Licensed Third Party IP, at [***].  For the
avoidance of doubt, [***] may at any time obtain a license under Complementary
In-Licensed Third Party IP to use with any product that is not a Collaboration
Product and/or for use outside the Field, at [***]; provided, that, if [***]
decides to seek to obtain such a license, it shall use reasonable efforts to
coordinate its licensing activities in this regard with [***].

 

(c)           [***] shall provide the proposed terms of any license under
Complementary In-Licensed Third Party IP and the final version of the definitive
license agreement for any Complementary In-Licensed Third Party IP to the IPC
for review and discussion prior to signing, and shall consider [***] comments
thereto in good faith; provided, that, [***] (i) shall have the sole right to
negotiate and execute agreements for any such

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Complementary In-Licensed Third Party IP and (ii) shall ensure that the terms of
such license are not in conflict the terms of this Agreement with respect to the
treatment and ownership of, and rights under, Confidential Information and
intellectual property (including Inventions) of the Parties and developed under
the Collaborative Program.  To the extent that [***] obtains a license under
Complementary In-Licensed Third Party IP, [***] shall provide the final version
of the definitive license agreement for such Complementary In-Licensed Third
Party IP to the IPC.  Any Party that is pursuing a license to any In-Licensed
Program IP with respect to the Field under this Section 3.9 shall keep the other
Party reasonably informed of the status of any negotiations relating thereto.
For purposes of clarity, (i) any costs incurred by [***] in obtaining and
maintaining licenses to Supplemental In-Licensed Third Party IP shall be borne
solely by [***], and (ii) any costs incurred by [***] in obtaining and
maintaining licenses to Complementary In-Licensed Third Party IP (and, to the
limited extent provided in subsection (b), Supplemental In-Licensed Third Party
IP) shall be borne solely by [***].

 

(d)           For any Third Party license under which OvaXon or its Affiliates
obtain a license under Patents claiming inventions or know-how specific to or
used or incorporated into the development, manufacture, and/or Commercialization
of Collaboration Products, OvaXon shall use commercially reasonable efforts, but
shall not be obligated, if requested by the JSC, to ensure that OvaXon will have
the ability, pursuant to Section 10.4(h), to assign such agreement to Intrexon
or grant a sublicense to Intrexon thereunder (having the scope set forth in
Section 10.4(h)).

 

(e)           The licenses granted to OvaXon under Section 3.1 may include
sublicenses under Intrexon IP that has been licensed to Intrexon by one or more
Third Parties.  Any such sublicenses are subject to the terms and conditions set
forth in the applicable upstream license agreement, subject to the cost
allocation set forth in Section 3.9(c), provided that Intrexon shall disclose in
writing to OvaXon all of such terms and conditions that are applicable to
OvaXon.  OvaXon shall not be responsible for complying with any provisions of
such upstream license agreements unless, and to the extent that, such provisions
have been disclosed to OvaXon as provided in the preceding sentence.

 

(f)            If either Party receives notice from a Third Party concerning
activities of a Party taken in conjunction with performance of obligations under
this Agreement, which notice alleges infringement by a Party of, or offers
license under, Patents or other intellectual property rights owned or controlled
by that Third Party, the receiving Party shall inform the other Party thereof as
promptly as practicable.

 

3.10           Licenses to Intrexon.  Subject to the terms and conditions of
this Agreement, OvaXon hereby grants to Intrexon a non-exclusive, fully-paid,
royalty-free license, under the OvaXon Cell Platform Technology and the OvaXon
Patents Controlled by OvaXon solely to the extent necessary for Intrexon to
conduct those activities  assigned to it as part of the Collaborative Program as
set forth in a Work Plan approved by the JSC , which license shall be
sublicensable solely to Intrexon’s Affiliates, to any Intrexon Third Party
subcontractors as permitted in accord with Section 4.5 or as otherwise permitted
to be used by Intrexon in conjunction with support services under Section 4.5
(subject to JSC research plan approval).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

3.11           Restrictions Relating to Intrexon Materials.  OvaXon and its
permitted sublicensees shall use the Intrexon Materials solely for purposes of
the Collaborative Program as set forth in JSC-approved plans and as contemplated
by the license granted in Section 3.1 and not for any other purpose without the
prior written consent of Intrexon.  With respect to the Intrexon Materials
comprising Intrexon’s vector assembly and cell processing technology, OvaXon
shall not, and shall ensure that OvaXon personnel do not, and shall include in
any agreement with Third Party permitted sublicensees a covenant that shall
provide that such sublicensees shall not, except as otherwise permitted in this
Agreement (a) distribute, sell or otherwise transfer such Intrexon Materials to
any Third Party; (b) co-mingle such Intrexon Materials with any other
proprietary biological or chemical materials without Intrexon’s written consent;
or (c) analyze such Intrexon Materials or in any way attempt to reverse engineer
or sequence such Intrexon Materials.

 

ARTICLE 4

 

OTHER RIGHTS AND OBLIGATIONS

 

4.1             Development and Commercialization. Subject to Sections 4.5 and
4.6, OvaXon shall be solely responsible for the development and
Commercialization of Collaboration Products.  OvaXon shall be responsible for
all costs incurred in connection with the Collaborative Program to the extent
included in a Work Plan approved by the JSC, except that Intrexon shall be
responsible for the following:  (a) costs of establishing manufacturing
capabilities and facilities in connection with Intrexon’s manufacturing
obligation under Section 4.5 (provided, however, that Intrexon may include an
allocable portion of such costs, through depreciation and amortization, when
calculating the Fully Loaded Cost of manufacturing a Collaboration Product, to
the extent such allocation, depreciation, and amortization is permitted by US
GAAP, it being recognized that the majority of non-facilities scale-up costs
cannot be capitalized and amortized under US GAAP); (b) costs of basic research
with respect to the Intrexon Channel Technology and Intrexon Materials (i.e.,
platform improvements) but, for clarity, excluding research described in
Section 4.6 or research requested by the JSC for the development of a
Collaboration Product (which research costs shall be reimbursed by OvaXon);
(c) [***]; and (d) costs of filing, prosecution and maintenance of Intrexon
Patents.  The costs encompassed within clause (a) of the previous sentence shall
include the scale-up of Intrexon Materials for generating data for regulatory
approval submissions and Commercialization of Collaboration Products undertaken
pursuant to Section 4.5, which shall be at Intrexon’s cost whether it elects to
conduct such efforts internally or through Third Party contractors retained by
either Intrexon or OvaXon (with Intrexon’s consent).

 

4.2             Information and Reporting.

 

(a)           OvaXon will keep Intrexon reasonably informed about OvaXon’s
efforts to develop and Commercialize Collaboration Products by providing
Intrexon with  reasonable and accurate summaries of OvaXon’s (and its
Affiliates’ and, if applicable, (sub)licensees’) development plans (as updated),
including preclinical, clinical and regulatory plans, marketing plans (as
updated), progress towards meeting the goals and milestones in such plans and

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

explanations of any material deviations, significant developments in the
development and/or Commercialization of the Collaboration Products , including
the initiation or completion of clinical trials, submission of United States or
international regulatory filings, receipt of responses to such United States or
international regulatory filings, clinical safety events, receipt of Regulatory
Approvals, or commercial launches with respect to Collaboration Products. 
Intrexon will keep OvaXon reasonably informed about Intrexon’s efforts (a) to
establish manufacturing capabilities and facilities for Collaboration Products 
(and Intrexon Materials relevant thereto) and otherwise perform its
manufacturing responsibilities under Section 4.6 and (b) to undertake
discovery-stage research for the Collaborative Program with respect to the
Intrexon Channel Technology and Intrexon Materials by providing OvaXon with
reasonable and accurate summaries of Intrexon’s (and its Affiliates’ and, if
applicable, (sub)licensees’) plans (as updated) established with respect to such
manufacturing capabilities and facilities for Collaboration Products  and/or
discovery-stage research for the Collaborative Program, including progress
towards meeting the goals and milestones in such plans and explanations of any
material deviations, significant developments in the development of such
manufacturing capabilities and facilities for Collaboration Products  and/or
discovery-stage research.  Unless otherwise provided herein or directed by the
JSC in accord with Section 4.2 above, such disclosures by OvaXon and Intrexon
will be coordinated by the JSC and made in connection with JSC meetings at least
once every six (6) months while Collaboration Products  are being developed or
Commercialized, and shall be reflected in the minutes of such meetings.

 

(b)                                 OvaXon will keep OvaScience reasonably
informed about OvaXon’s efforts to develop and Commercialize Collaboration
Products by providing OvaScience with copies of any summaries and data described
in Section 4.2(a) and provided to Intrexon to the extent reasonably requested by
OvaScience and relating to the Collaborative Program. The rights of OvaScience
to request, receive and/or have a copy of such data and information under this
Section 4.2(b) shall be subject to OvaScience being bound to comply with all
provisions of this Agreement relating to the use and ownership of confidential
information and intellectual property of OvaXon and Intrexon, solely to the
extent it receives such information and data.

 

4.3                                        Regulatory Matters.  At all times
after the Effective Date, OvaXon shall own and maintain, at its own cost, all
regulatory filings and regulatory approvals for Collaboration Products  that
OvaXon is developing or Commercializing pursuant to this Agreement.  OvaXon
shall be responsible for reporting all adverse events related to such
Collaboration Products  to the appropriate regulatory authorities in the
relevant countries, in accordance with the applicable laws and regulations of
such countries.  To the extent that Intrexon develops, itself or in
collaboration with other third parties, Intrexon Materials for use outside of
the Field, Intrexon may request that OvaXon and Intrexon negotiate a separate
safety data exchange agreement to address and govern the timely exchange of
safety information generated by OvaXon, Intrexon, and relevant third parties
with respect to specific Intrexon Materials; provided, that, OvaXon shall be
under no obligation to enter into any such agreement.  The decision to list or
not list Patents in any regulatory filing for a Collaboration Product (for
example, as required by 21 C.F.R. § 314.53(b)), add or delete a Patent from a
regulatory filing, or to otherwise identify a Patent to a third party in
compliance with laws or regulations relating to regulatory approvals (for
example, in compliance with 42 U.S.C. § 262(a)(1)(A)(k) et seq.) shall be
determined by

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

mutual agreement of the Parties, after good faith consultation.  To the extent
that there is a dispute regarding the same, then the final determination
regarding any Patent shall be left up to the Party having ownership of that
Patent.

 

4.4                                        Diligence.

 

(a)                                 OvaXon shall use, and shall include in any
Third Party sublicense permitted under this Agreement a covenant that shall
provide that such sublicensee shall, use, Diligent Efforts to develop and
Commercialize Collaboration Products.  Intrexon shall use Diligent Efforts to
perform any Work Plan support services set forth in Section 4.6.

 

(b)                                 Without limiting the generality of the
foregoing, Intrexon may, from time to time, notify OvaXon that it believes it
has identified a Superior Therapy, and in such case Intrexon shall provide to
OvaXon its then-available information about such therapy and reasonable written
support for its conclusion that the therapy constitutes a Superior Therapy. 
OvaXon shall have the following obligations with respect to such proposed
Superior Therapy:  (i) within sixty (60) days after such notification, OvaXon
shall prepare and deliver to the JSC for review and approval a development plan
detailing how OvaXon will pursue the Superior Therapy (including a proposed
budget); (ii) OvaXon shall revise the development plan as directed by the JSC;
and (iii) following approval of the development plan by the JSC, OvaXon shall
use Diligent Efforts to pursue the development of the Superior Therapy under the
Collaborative Program in accordance with such development plan.  To the extent
that Intrexon has in fact identified a Superior Therapy, Intrexon shall have the
termination right set forth in Section 10.2(b) (subject to the final sentence of
this Section 4.4(b) and the limitation set forth therein) if OvaXon fails to
comply with the foregoing obligations (i)-(iii), or if OvaXon unreasonably
exercises its casting vote at the JSC to either (x) prevent the approval of a
development plan for a Superior Therapy; (y) delay such approval more than sixty
(60) days after delivery of the development plan to the JSC; or (z) approve a
development plan that is insufficient in view of the nature and magnitude of the
opportunity presented by the Superior Therapy.  For clarity, (i) any dispute
arising under this 4.4, including any dispute as to whether a project proposed
by Intrexon in fact constitutes a Superior Therapy (as with any other dispute
under this Agreement) shall be subject to dispute resolution in accordance with
Article 11, and (ii) Intrexon shall have no right to terminate this Agreement
pursuant to Section 10.2(c), and the cure period provided in
Section 10.2(c) shall be stayed, during the period any such dispute is subject
to such dispute resolution process.

 

(c)                                  The activities of OvaXon’s Affiliates and
any permitted sublicensees shall be attributed to OvaXon for the purposes of
evaluating OvaXon’s fulfillment of the obligations set forth in this
Section 4.4.

 

4.5                                        Manufacturing.  Intrexon shall have
the option and, in the event it so elects, shall use Diligent Efforts, to
perform any manufacturing activities in connection with the Collaborative
Program that relate to the Intrexon Materials or bulk quantities of other
components of Collaboration Products , either itself or through the use of a
suitable Third Party contract manufacturer.  To the extent that Intrexon so
elects, OvaXon and Intrexon shall

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

negotiate and execute a separate manufacturing and supply agreement, which
agreement will establish and govern the production, quality assurance, and
regulatory activities associated with manufacture of Intrexon Materials or bulk
quantities of other components of Collaboration Products .  Except as provided
in Section 4.1, any manufacturing undertaken by Intrexon pursuant to the
preceding sentence shall be performed in exchange for cash payments equal to
Intrexon’s Fully Loaded Cost in connection with such manufacturing, on terms to
be negotiated by the Parties in good faith.  In the event that Intrexon does not
elect to manufacture Intrexon Materials or bulk quantities of other components
of Collaboration Products , then (a) Intrexon shall provide written notice of
same to OvaXon, (b) the Parties will, through the JSC, develop a written work
plan (the “Technology Transfer Work Plan”) describing the activities (the
“Technology Transfer Activities”) to be performed by Intrexon to implement the
transfer to OvaXon or a contract manufacturer selected by OvaXon of all
Information Controlled by Intrexon that is (i) related to the manufacturing of
such Intrexon Materials or bulk qualities of other components of Collaboration
Products for use in the Field and (ii) reasonably necessary to enable OvaXon or
such contract manufacturer (as appropriate) for the sole purpose of
manufacturing such Intrexon Materials or bulk quantities of other components of
Collaboration Products, which may include providing OvaXon and/or such Third
Party with the training, documentation and other information relating to the
manufacturing of such Intrexon Materials or bulk qualities of other components
of Collaboration Products for use in the Field and making appropriately trained
personnel available for consultation and advice upon the reasonable request of
OvaXon and/or such Third Party to the extent reasonably necessary to enable
OvaXon and/or such Third Party to manufacture such Intrexon Materials or bulk
qualities of other components of Collaboration Products for use in the Field and
(c) Intrexon shall promptly undertake the Technology Transfer Activities.  The
costs and expenses incurred by Intrexon in carrying out such Technology Transfer
Activities  shall be borne by OvaXon.  Any manufacturing Information transferred
hereunder to OvaXon or its contract manufacturer shall not be further
transferred to any Third Party, including any Product Sublicensee, or any OvaXon
Affiliate without the prior written consent of Intrexon; provided, however, that
Intrexon shall not unreasonably withhold such consent if necessary to permit
OvaXon to switch manufacturers.

 

4.6                                        Support Services.

 

(a)                                 The JSC will meet promptly following the
Effective Date and prepare and approve the initial Work Plan under which
Intrexon will provide support services to OvaXon for the research and
development of Collaboration Products under the Collaborative Program, which
initial Work Plan may be amended from time to time by the JSC.  The Work Plan
shall set forth activities and deliverables and shall include the timelines and
estimated costs for such (including a detailed budget that shall include all
estimated Fully Loaded Costs).  OvaXon will compensate Intrexon for services
under this Section 4.6 with cash payments equal to Intrexon’s Fully Loaded Cost
in accord with the Work Plan.  Additionally, from time to time, on an ongoing
basis, OvaXon may request, or Intrexon may propose, that Intrexon perform
certain additional services with respect to researching and developing new
Collaboration Products. If either Party proposes that Intrexon perform
additional Services, not specifically provided for in the applicable Work
Plan, Intrexon shall prepare a draft revised Work Plan describing in reasonable
detail the nature of such additional Services, and submit such revised Work Plan
to the JSC for its review and

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

written approval.  To the extent that the Parties mutually agree that Intrexon
should perform such additional services, it is understood that Intrexon would be
compensated for such additional services by cash payments equal to Intrexon’s
Fully Loaded Cost in connection with such services.

 

(b)                                 OvaXon shall not be obligated to pay to
Intrexon for the conduct of any support services provided under this Section 4.6
any amounts that exceed by more than [***] percent ([***]%) the budget
specifically allocated for the applicable activities in the associated
JSC-approved budget under the Work Plan, unless (a) the JSC shall amend the Work
Plan and associated budget to accommodate any material overage, or (b) OvaXon
otherwise agrees in writing to pay the amounts in material excess to Intrexon. 
In the event that, in performance under the Work Plan, Intrexon determines that
the JSC-approved budget is in some way insufficient to complete performance of
the tasks under the Work Plan, it will notify the JSC as soon as practical after
determining such, providing sufficient detail to enable the JSC to promptly
review the budget insufficiency and revise the Work Plan and associated budget. 
The JSC (i) shall confer and/or meet (including electronically) as soon as
practical after receiving such notice from Intrexon to consider amending the
Work Plan, and (ii) shall use best efforts to provide a final decision regarding
whether, and (if so) how, to amend the Work Plan and associated budget in order
to expand the budget and/or minimize the activities under the Work Plan to
reconcile budget with the then-current expectations and projections for
expenditures under the Work Plan.  Intrexon may discontinue performance under a
Work Plan if continuing under the Work Plan to the extent continuing would cause
Intrexon to exceed by more than [***] percent ([***]%) the applicable budget,
such discontinuance being permissible until such time as the JSC, with the
consent of OvaXon, has amended the Work Plan to redress the issue in accord with
this Section 4.6(b).  To the extent that the inability of the JSC to approve an
amended Work Plan and/or associated budget causes Intrexon to materially
discontinue performance under the Work Plan toward producing the IND-Enabling
Package, any number of days of discontinuance by Intrexon until JSC approval for
amendment is actually granted exceeding ([***]) business days from Intrexon’s
notice under this Section 4.6(b) shall be includable in the determination of
OvaXon Delay.

 

4.7                                        Compliance with Law.  Each Party
shall comply, and shall ensure that its Affiliates, comply, and shall include in
any agreement with any permitted Third Party sublicensee or subcontractor a
covenant that shall provide that such Third Party shall comply with, all
applicable laws, regulations, and guidelines applicable to the Collaborative
Program, including without limitation those relating to the transport, storage,
and handling of Intrexon Materials and Collaboration Products.

 

4.8                                        Trademarks and Patent Marking. 
OvaXon shall ensure that the packaging, promotional materials, and labeling for
Collaboration Products , shall carry as appropriate the applicable Intrexon
Trademark(s), as required by and/or in compliance with applicable laws and
regulations.  Consistent with the U.S. patent laws, OvaXon shall ensure that
Collaboration Products , or their respective packaging or accompanying
literature as appropriate, bear applicable and appropriate patent markings for
Intrexon Patent numbers.  OvaXon shall provide the IPC (or, after
termination, Intrexon) with representative samples of all products, product

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

packaging, literature, brochures, signs, and advertising materials prepared by
OvaXon which bear, display, or include any reference to  the Intrexon Trademarks
or patent markings prior to using or disseminating such materials.  OvaXon
acknowledges Intrexon’s sole ownership of the Intrexon Trademarks and agrees not
to take any action inconsistent with such ownership.  OvaXon covenants that it
shall not use any trademark confusingly similar to any Intrexon Trademarks in
connection with any products (including any Collaboration Product . OvaXon shall
comply with reasonable policies provided in writing by Intrexon from
time-to-time to maintain the goodwill and value of the Intrexon Trademarks.

 

4.9                                        Technology Transfer by OvaXon.  As
soon as practical following the approval of the original Work Plan by the JSC,
OvaXon will provide Intrexon with any  Information and proprietary materials
Controlled by OvaXon and described in the Work Plan to the extent required for
Intrexon to perform its obligations under the Work Plan.

 

ARTICLE 5

 

RESERVED

 

5.1                                        Reserved.

 

ARTICLE 6

 

INTELLECTUAL PROPERTY

 

6.1                                        Ownership.

 

(a)                                 Subject to the license granted under
Section 3.1, all rights, technology, and intellectual property, including the
Intrexon IP, (A) Controlled by Intrexon as of the Effective Date, or
(B) thereafter developed by Intrexon independent of the Collaborative Program
and OvaXon Cell Platform Technology, shall be owned by and remain the sole
property of Intrexon.

 

(b)                                 The following shall be and remain the sole
property of OvaXon  (the “OvaXon Independent IP”): (i) the OvaXon Cell Platform
Technology, and (ii) any technology and intellectual property (including patents
and other rights relating therein) developed after the Effective Date by OvaXon
independent of the Collaborative Program, Intrexon Channel Technology, Intrexon
IP or Intrexon Materials,

 

(c)                                  OvaXon and/or Intrexon may solely or
jointly conceive, reduce to practice or develop discoveries, inventions,
processes, techniques, and other technology, whether or not patentable, in the
course of performing the Collaborative Program (collectively “Inventions”). 
Each Party shall promptly provide the IPC with a detailed written description of
any such Inventions to enable the IPC to reasonably determine those Inventions
that relate to the Field.  Inventorship shall be determined in accordance with
United States patent laws.

 

(d)                                 OvaXon shall solely own all right, title and
interest in all Inventions (together with all Patent rights and other
intellectual property rights therein) that (i) incorporate

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

or solely relate to use of the OvaXon Cell Platform Technology, and (ii) which
is not based upon, does not incorporate, or does not require the use
of, Intrexon IP, the Intrexon Channel Technology or Intrexon Materials
(collectively, “OvaXon Platform Inventions”).  Intrexon hereby assigns and
agrees to assign to OvaXon all of Intrexon’s interests in and to any and all
OvaXon Cell Platform Inventions, and shall perform or have performed any and all
acts reasonably necessary to assist OvaXon in perfecting its rights to any and
all OvaXon Cell Platform Inventions, including executing or having executed any
documents affecting the appropriate assignment to OvaXon.

 

(e)                                  Intrexon shall solely own all right, title
and interest in all Inventions (together with all Patent rights and other
intellectual property rights therein) that (i) (A) incorporate or solely relate
to use of the Intrexon Channel Technology or (B) relate generally to the
discovery, design and development of markers, cell processing techniques and
lines, complex transgenes and vectors, and production processes, and (ii) in any
case, which is not based upon and does not incorporate or require the use of the
OvaXon Cell Platform Technology (collectively, the “Channel-Related Program
IP”).  OvaXon hereby assigns and agrees to assign to Intrexon all of OvaXon’s
interests in and to any and all Channel-Related Program IP, and shall perform or
have performed any and all acts reasonably necessary to assist Intrexon in
perfecting its rights in and to any and all of the Channel-Related Program IP,
including executing or having executed any documents affecting the appropriate
assignment to Intrexon.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any discovery, invention, process, technique, or other
technology, whether or not patentable, that is conceived, reduced to practice or
developed by OvaXon solely or jointly through the use of the Intrexon Channel
Technology, Intrexon IP, or Intrexon Materials in breach of the terms and
conditions of this Agreement, together with all patent rights and other
intellectual property rights therein, shall be solely owned by Intrexon and
shall be Channel-Related Program IP.

 

(g)                                 All Information disclosed by Intrexon to
OvaXon regarding Channel-Related Program IP shall be Confidential Information of
Intrexon.  OvaXon shall be under appropriate written agreements with each of its
employees, contractors, or agents working on the Collaborative Program, pursuant
to which such person shall grant all rights in the Inventions to OvaXon (so that
OvaXon may convey certain of such rights to Intrexon, as provided herein) and
agree to protect all Confidential Information relating to the Collaborative
Program.

 

(h)                                 Subject to the foregoing clauses of this
Section 6.1, all Inventions (together with all Patent rights and other
intellectual property rights therein) that (i) are neither Channel-Related
Program IP nor OvaXon Platform Inventions, and (ii) relate solely and
specifically to a combination of Intrexon Channel Technology and OvaXon Cell
Platform Technology (collectively the “Joint Program Inventions”) shall be owned
jointly by Intrexon and OvaXon in undivided one-half interests.

 

(i)                                    For clarity, the Parties’ joint ownership
of the Joint Program Inventions does not by itself grant either Party rights in
any other intellectual property of the other Party, and, except for the explicit
licenses set forth in this Agreement (i) Intrexon is not permitted to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

use any OvaXon intellectual property (except as may be otherwise expressly
granted by OvaXon) in the practice of Joint Program Inventions, and (ii) OvaXon
is not permitted to use any Intrexon IP (except as may be otherwise expressly
granted by Intrexon) in the practice of Joint Program Inventions.

 

(j)                                    Patent Disputes.  In the event the IPC is
unable to reach agreement on any matter with respect to ownership of Patents
under this Agreement, including with respect to the determination of
inventorship under U.S. patent law, the issue shall be submitted to an outside
patent counsel reasonably acceptable to the IPC who (and whose firm) is not at
the time of the dispute, and was not at any time during the five (5) year period
prior to such dispute, performing legal services for either of the Parties, and
which did not, at any time, employ any member of the IPC.  Such patent counsel
shall provide a non-binding opinion regarding the disputed matter, and the
expenses of such outside patent counsel shall be shared equally by the Parties. 
If, after obtaining such non-binding opinion, the Parties cannot resolve the
dispute under this Section 6.1(j), the dispute resolution procedures of
Article 11 will apply.

 

6.2                                        Patent Prosecution.

 

(a)                                 Intrexon shall have the sole right, but not
the obligation, to (i) conduct and control the filing, prosecution and
maintenance of the Intrexon Patents, and (ii) conduct and control the filing,
prosecution, and maintenance of any applications for patent term extension
and/or supplementary protection certificates that may be available as a result
of the regulatory approval of any Collaboration Product. At the reasonable
request of Intrexon, OvaXon shall cooperate with Intrexon in connection with
such filing, prosecution, and maintenance, at Intrexon’s expense.  Under no
circumstances shall OvaXon (i) file, attempt to file, or assist anyone else in
filing, or attempting to file, any Patent application, either in the United
States or elsewhere, that claims or uses or purports to claim or use or relies
for support upon an Intrexon Invention, (ii) use, attempt to use, or assist
anyone else in using or attempting to use, the Intrexon Know-How, Intrexon
Materials, or any Confidential Information of Intrexon to support the filing of
a Patent application, either in the United States or elsewhere, that contains
claims directed to the Intrexon IP, Intrexon Materials, or the Intrexon Channel
Technology, or (iii) without prior approval of the IPC, file, attempt to file,
or assist anyone else in filing, or attempting to file, any application for
patent term extension or supplementary protection certificate, either in the
United States or elsewhere, that relies upon the regulatory approval of a
Collaboration Product.

 

(b)                                 OvaXon shall have the sole right, but not
the obligation, to conduct and control the filing, prosecution and maintenance
of any Patents claiming OvaXon Platform Inventions (“OvaXon Program Patents”)
and any OvaXon Patents.  At the reasonable request of OvaXon, Intrexon shall
cooperate with OvaXon in connection with such filing, prosecution, and
maintenance, at OvaXon’s expense.

 

(c)                                  The Parties through the IPC shall
reasonably cooperate, to the extent such cooperation can be done without
substantially compromising any Patents of either Party, to develop a portfolio
of Product-Specific Program Patents and Patents for Joint Program Inventions
covering relevant Collaboration Products .  Consistent with this Section 6.2(c),
the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IPC may establish protocols and procedures with respect to the cooperation of
the Parties with respect to such, which shall include the right for a Party to
request, in its discretion, that the other Party file at the requesting Party’s
expense one or more continuation or divisional applications (as appropriate) for
Patent for the express purpose of creating Product-Specific Program Patents or
otherwise dividing Intrexon IP (including Channel-Related Program IP) and/or
OvaXon Platform Inventions from Patents for Joint Program Inventions, which
request shall be honored to the extent reasonable, permitted by applicable laws,
and otherwise consistent with this Agreement.  During the Term, OvaXon shall
have, the first right, but not the obligation, to conduct and direct the filing,
prosecution and maintenance of any Patents for Joint Program Inventions
consistent with any relevant strategies and determinations set forth by the IPC
under the prior sentence with respect to such Patents and other Intrexon IP. To
the extent that OvaXon exercises the rights to conduct and direct under the
prior sentence, OvaXon shall (i) provide Intrexon in a timely manner with copies
of all material correspondence regarding Joint Program Inventions to and from
any foreign or domestic patent offices and patent prosecution counsel (including
at a minimum any related drafts of patent applications, official responses, and
other substantive communications and filings at least fifteen (15) days prior to
any applicable deadline for review) for Intrexon review prior to filing;
(ii) shall take into account any Intrexon comments or requests relating to
relevant draft communications and filings and not submit such communications and
filings without Intrexon approval and consent, such approval and consent not to
be unreasonably delayed, withheld, or conditioned; (iii) keep Intrexon
reasonably apprised regarding the status of any prior art searches,
patentability analyses, draft patent applications, and other material
information in the possession of OvaXon that would be reasonably useful to
Intrexon in assessing the scope and status of such Patents for Joint Program
Inventions or otherwise in preventing a loss of rights by Intrexon to any
related Inventions that are Intrexon IP; (iv) provide Intrexon with reasonable
advance notice if OvaXon decides to abandon (or otherwise not file for or
pursue) any such Patents for Joint Program Inventions so as to enable Intrexon
sufficient lead time to prevent an unwanted loss of rights by Intrexon to
Intrexon IP, including allowing Intrexon to file on and prosecute Patents for
such; (v) use qualified patent counsel reasonably acceptable to Intrexon;
(vi) advise relevant OvaXon employees and agents as necessary to facilitate
compliance with the obligations of this Section 6.2(c), including advising
outside OvaXon patent counsel regarding the obligations of this sentence or any
relevant protocols and procedures established by the IPC; and (vii) be solely
responsible for all costs and expenses incurred by OvaXon in connection with the
preparation, filing, prosecution and maintenance of Patents for Joint Program
Inventions.  To the extent that OvaXon does not exercise the rights to conduct
and direct under the prior sentence (including an abandonment under clause
(iv) of the prior sentence), Intrexon shall have the option to assume the
preparation, filing, prosecution and maintenance of Patents for Joint Program
Inventions at its own discretion and expense, subject to Intrexon providing
OvaXon in a timely manner with copies of all material correspondence regarding
Joint Program Inventions to and from any foreign or domestic patent offices and
patent prosecution counsel (including at a minimum any related drafts of patent
applications, official responses, and other substantive communications and
filings at least fifteen (15) days prior to any applicable deadline for review)
for OvaXon comment and review prior to filing.  Intrexon and OvaXon shall
reasonably cooperate in connection with such filing,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

prosecution, and maintenance under this Section 6.2(c), including with respect
to executing and submitting and documents necessary to perfect the rights of the
Parties.

 

(d)                                 As used in this Section 6.2(d), “Prosecuting
Party” means Intrexon in the case of Intrexon Patents and OvaXon in the case of
OvaXon Program Patents and Patents for Joint Program Inventions prosecuted by it
pursuant to Section 6.2(c).  The Prosecuting Party shall be entitled to use
patent counsel selected by it and reasonably acceptable to the non-Prosecuting
Party (including in-house patent counsel as well as outside patent counsel) for
the prosecution of the Intrexon Patents and OvaXon Program Patents, as
applicable.  The Prosecuting Party shall:

 

(i)                                     regularly provide the other Party in
advance with reasonable information relating to the Prosecuting Party’s
prosecution of Patents hereunder, including by providing copies of substantive
communications, notices and actions submitted to or received from the relevant
patent authorities and copies of drafts of filings and correspondence that the
Prosecuting Party proposes to submit to such patent authorities (it being
understood that, to the extent that any such information is readily accessible
to the public, the Prosecuting Party may, in lieu of directly providing copies
of such information to such other Party, provide such other Party with
sufficient information that will permit such other Party to access such
information itself directly);

 

(ii)                                  consider in good faith and consult with
the non-Prosecuting Party regarding its timely comments with respect to the
same; provided, however, that if, within fifteen (15) days after providing any
documents to the non-Prosecuting Party for comment, the Prosecuting Party does
not receive any written communication from the non-Prosecuting Party indicating
that it has or may have comments on such document, the Prosecuting Party shall
be entitled to assume that the non-Prosecuting Party has no comments thereon;

 

(iii)                               consult with the non-Prosecuting Party
before taking any action that would reasonably be expected to have a material
adverse impact on the scope of claims within the Intrexon Patents and OvaXon
Program Patents, as applicable.

 

(e)                                  Without limiting the obligations of
confidentiality, non-use, and non-disclosure under this Agreement, neither Party
shall file any application for Patent that includes the Confidential
Information, including data, Inventions, and other Information, of the other
Party without the prior written consent of the other Party, or will publish any
Confidential Information of another party or make any reference to another party
or its intellectual property or materials as used in connection with any
Research Project and/or Project Plan without the prior written consent of the
other Party.

 

6.3                                        Infringement of Patents by Third
Parties.

 

(a)                                 Except as expressly provided in the
remainder of this Section 6.3, Intrexon shall have the sole right to take
appropriate action against any person or entity directly or indirectly
infringing any Intrexon Patent (or asserting that an Intrexon Patent is invalid
or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

unenforceable) (collectively, “Infringement”), either by settlement or lawsuit
or other appropriate action.

 

(b)                                 Notwithstanding the foregoing, OvaXon shall
have the first right, but not the obligation, to take appropriate action to
enforce Product-Specific Program Patents  and/or Patents for Joint Program
Inventions against any Infringement that in the reasonable judgment of OvaXon
involves, or is reasonably expected to involve, a commercially material amount
of allegedly infringing activities in the Field (“Field Infringement”), either
by settlement or lawsuit or other appropriate action.  If OvaXon exercises the
foregoing right, (i) Intrexon agrees to be named in any such action if required,
and (ii) OvaXon agrees to provide Intrexon with a description of its basis for
concluding that such Field Infringement exists. If OvaXon fails to take the
appropriate steps to enforce such against any Field Infringement within one
hundred eighty (180) days of the date one Party has provided notice to the other
Party pursuant to Section 6.3(g) of such Field Infringement, then Intrexon shall
have the right (but not the obligation), at its own expense, to enforce such
Patents against such Field Infringement, either by settlement or lawsuit or
other appropriate action.  If Intrexon exercises the foregoing right with
respect to Patents for Joint Program Inventions, OvaXon agrees to be named in
any such action if required.

 

(c)                                  With respect to any Field Infringement that
cannot reasonably be abated through the enforcement of Patents pursuant to
Section 6.3(b) but can reasonably be abated through the enforcement of Intrexon
Patent(s) (other than the Product-Specific Program Patents or jointly-owned
Patents for Joint Program IP), Intrexon shall be obligated to choose one of the
following courses of action: (i) enforce one or more of the applicable Intrexon
Patent(s) in a commercially reasonable manner against such Field Infringement,
or (ii) [***]. To the extent OvaXon shall be entitled to a share of the Recovery
a set forth in Section 6.3(f), Intrexon and OvaXon shall bear the costs and
expenses of such enforcement equally.  The determination of which Intrexon
Patent(s) to assert shall be made by Intrexon in its sole discretion; provided,
however, that Intrexon shall consult in good faith with OvaXon on such
determination.  For the avoidance of doubt, Intrexon has no obligations under
this Agreement to enforce any Intrexon Patents against, or otherwise abate, any
Infringement that is not a Field Infringement.

 

(d)                                 In the event a Party pursues an action under
this Section 6.3, the other Party shall reasonably cooperate with the enforcing
Party with respect to the investigation and prosecution of any alleged,
threatened, or actual Infringement, at the enforcing Party’s expense (except
with respect to an action under Section 6.3(c), where all costs and expenses
will be shared equally in accordance with terms thereof).

 

(e)                                  OvaXon shall not settle or otherwise
compromise any action under this Section 6.3 in a way that diminishes the rights
or interests of Intrexon outside the Field or adversely affects any Intrexon
Patent (including any rights in a Patent for Joint Program Inventions) without
Intrexon’s prior written consent, which consent shall not be unreasonably
withheld.  Intrexon shall not settle or otherwise compromise any action under
this Section 6.3 in a way that diminishes the rights or interests of OvaXon in
the Field or adversely affects any Intrexon Patent (including any rights in a
Patent for Joint Program Inventions) with respect to the Field without OvaXon’s
prior written consent, which consent shall not be unreasonably withheld.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)                                   Except as otherwise agreed to by the
Parties in writing, any settlements, damages or other monetary awards recovered
pursuant to a suit, proceeding, or action brought pursuant to Section 6.3 will
be allocated first to the costs and expenses of the Party controlling such
action, and second, to the costs and expenses (if any) of the other Party (to
the extent not otherwise reimbursed), and any remaining amounts (the “Recovery”)
will be shared by the Parties as follows:  In any action initiated by Intrexon
pursuant to Section 6.3(a) that does not involve Field Infringement, or in any
action initiated by Intrexon pursuant to Section 6.3(b), Intrexon shall retain
one hundred percent (100%) of any Recovery.  In any action initiated by OvaXon
pursuant to Section 6.3(b), OvaXon shall retain one hundred percent (100%) of
any Recovery.  In any action initiated by Intrexon or OvaXon pursuant to
Section 6.3(c), [***].

 

(g)                                 OvaXon shall promptly notify Intrexon of any
suspected, alleged, threatened, or actual Infringement of which it becomes
aware, and Intrexon shall promptly notify OvaXon of any suspected, alleged,
threatened, or actual Field Infringement of which it becomes aware.

 

ARTICLE 7

 

CONFIDENTIALITY

 

7.1                                        Confidentiality.  Except to the
extent expressly authorized by this Agreement or otherwise agreed in writing by
the Parties, each Party agrees that it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement any Confidential Information disclosed to it by
the other Party pursuant to this Agreement, except to the extent that the
receiving Party can demonstrate by competent evidence that specific Confidential
Information:

 

(a)                                 was already known to the receiving Party and
can be demonstrated by written records, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement;

 

(d)                                 was disclosed to the receiving Party, other
than under an obligation of confidentiality to a Third Party, by a Third Party
who had no obligation to the disclosing Party not to disclose such information
to others; or

 

(e)                                  was independently discovered or developed
by the receiving Party without the use of Confidential Information belonging to
the disclosing Party, as documented by the receiving Party’s written records.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

The foregoing non-use and non-disclosure obligation shall continue
(i) indefinitely, for all Confidential Information that qualifies as a trade
secret under applicable law; or (ii) for the Term of this Agreement and for
seven (7) years thereafter, in all other cases.

 

7.2                                        Authorized Disclosure. 
Notwithstanding the limitations in this Article 7, either Party may disclose the
Confidential Information belonging to the other Party to the extent such
disclosure is reasonably necessary in the following instances:

 

(a)                                 complying with applicable laws or
regulations or valid court orders, provided that the Party making such
disclosure provides the other Party with reasonable prior written notice of such
request or demand for disclosure and makes a reasonable effort to obtain, or to
assist the other Party in obtaining, a protective order preventing or limiting
the disclosure and/or requiring that the terms and conditions of this Agreement
be used only for the purposes for which the law or regulation required, or for
which the order was issued;

 

(b)                                 to regulatory authorities in order to seek
or obtain approval to conduct clinical trials, or to gain regulatory approval,
of Collaboration Products, or any products being developed by Intrexon or its
other licensees and/or channel partners or collaborators to the extent Intrexon
has a right to so use such Confidential Information under Sections 4.3 and/or
10.4, provided that the Party making such disclosure (i) provides the other
Party with reasonable opportunity to review any such disclosure in advance and
to suggest redactions or other means of limiting the disclosure of such other
Party’s Confidential Information and (ii) does not unreasonably reject any such
suggestions;

 

(c)                                  disclosure to investors and potential
investors, acquirers, or merger candidates who agree to maintain the
confidentiality of such information, provided that such disclosure is used
solely for the purpose of evaluating such investment, acquisition, or merger (as
the case may be);

 

(d)                                 disclosure on a need-to-know basis to
Affiliates, licensees, sublicensees, employees, consultants or agents (such as
CROs and clinical investigators) who agree to be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 7; and

 

(e)                                  disclosure of the terms of this Agreement
by either Party to collaborators and other channel partners or collaborators who
agree to be bound by obligations of confidentiality, intellectual ownership and
assignment, and non-use at least equivalent in scope to those set forth in this
Article 7.

 

7.3                                        Publicity; Publications.  The Parties
agree that the public announcement of the execution of this Agreement shall be
substantially in the form of a press release (the form of which shall be
mutually agreed to by the Parties) and/or the filing of a Form 8-K by one or
both of the Parties (to the extent required by relevant laws or regulations
relating to required disclosure of material information to public markets and/or
the SEC).  Each Party will provide the other Party with the opportunity to
review and comment, prior to submission or presentation,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

on external reports, securities filings, publications and presentations (e.g.,
press releases, reports to government agencies, abstracts, posters, manuscripts
and oral presentations) that refer to this Agreement, the Collaborative Program,
Collaboration Products, or programs that are approved by the JSC.  For such
reports, publications, and presentations, the disclosing Party will provide the
other Party at least fifteen (15) calendar days for review of the proposed
submission or presentation.  In the case of a Form 8-K filing, such shall be
provided to the non-filing Party by the filing party as soon as practicable
prior to filing for review and comment.  For reports and manuscripts, the
disclosing Party will provide the other Party at least thirty (30) days for
review of the report or manuscript.  The presenting Party will act in good faith
to incorporate the comments of the other Party and shall, in any event, redact
any Confidential Information of the other Party and cooperate with the other
Party to postpone such submissions or presentations if necessary to provide the
other Party with sufficient time to prepare and file any related Patent
applications before the submission or presentation occurs, as appropriate.

 

7.4                                        Terms of the Agreement.  Each Party
shall treat the terms of this Agreement as the Confidential Information of other
Party, subject to the exceptions set forth in Section 7.2.  Notwithstanding the
foregoing, each Party acknowledges that the other Party may be obligated to file
a copy of this Agreement with the SEC, either as of the Effective Date or at
some point during the Term.  Each Party shall be entitled to make such a
required filing, provided that it requests confidential treatment of certain
commercial terms and sensitive technical terms hereof to the extent such
confidential treatment is reasonably available to it.  In the event of any such
filing, the filing Party shall provide the other Party with a copy of the
Agreement marked to show provisions for which the filing Party intends to seek
confidential treatment and shall reasonably consider and incorporate the other
Party’s comments thereon to the extent consistent with the legal requirements
governing redaction of information from material agreements that must be
publicly filed.  The other Party shall promptly provide any such comments.

 

7.5                                        Proprietary Information and
Operational Audits.

 

(a)                                 For the purpose of confirming compliance
with the Field-limited licenses granted in Article 3, the diligence obligations
of Article 4, and the confidentiality obligations under Article 7, OvaXon
acknowledges that Intrexon’s authorized representative(s), during regular
business hours may (i) examine and inspect OvaXon’s facilities and (ii) inspect
all data and work products relating to this Agreement, subject to restrictions
imposed by applicable laws.  Any examination or inspection hereunder shall
require five (5) business days written notice from Intrexon to OvaXon.  OvaXon
will make itself and the pertinent employees and/or agents available, on a
reasonable basis, to Intrexon for the aforementioned compliance review. 
Intrexon may not request and examination or inspection under this
Section 7.5(a)  more than once per year except if Intrexon has reasonable
belief, upon inquiry, that OvaXon is in material non-compliance with the
Field-limited licenses granted in Article 3, the diligence obligations of
Article 4, and/or the confidentiality obligations under Article 7.  If Intrexon
provides notice under this Section 7.5(a) less than one (1) year from its last
examination or inspection hereunder, Intrexon must provide written basis in such
notice for its reasonable belief of material non-compliance.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 For the purpose of confirming compliance
with the diligence obligations of Section 4.5, and the confidentiality
obligations under Article 7, Intrexon acknowledges that OvaXon authorized
representative(s), during regular business hours may (i) examine and inspect
Intrexon’s facilities and (ii) inspect all data and work products relating to
this Agreement.  Any examination or inspection hereunder shall require five
(5) business days written notice from OvaXon to Intrexon.  Intrexon will make
itself and the pertinent employees and/or agents available, on a reasonable
basis, to OvaXon for the aforementioned compliance review.  OvaXon may not
request and examination or inspection under this Section 7.5(b)  more than once
per year except if OvaXon has reasonable belief, upon inquiry, that Intrexon is
in material non-compliance with the diligence obligations of Section 4.5 and/or
the confidentiality obligations under Article 7.  If OvaXon provides notice
under this Section 7.5(a) less than one (1) year from its last examination or
inspection hereunder, OvaXon must provide written basis in such notice for its
reasonable belief of material non-compliance.

 

(c)                                  In view of the Intrexon Confidential
Information, Intrexon Know-How, and Intrexon Materials transferred to OvaXon
hereunder, Intrexon from time-to-time, but no more than quarterly, may request
that OvaXon confirm the status of the Intrexon Materials at OvaXon (i.e. how
much used, how much shipped, to whom and any unused amounts destroyed (by whom,
when) as well as any amounts returned to Intrexon or destroyed).  Within ten
(10) business days of OvaXon’s receipt of any such written request, OvaXon shall
provide the written report to Intrexon.

 

7.6                                        Intrexon Commitment.  Intrexon shall
use reasonable efforts to obtain an agreement with its other licensees and
channel partners or collaborators to enable OvaXon to disclose confidential
information of such licensees and channel partners or collaborators to
regulatory authorities in order to seek or obtain approval to conduct clinical
trials, or to gain regulatory approval of, Collaboration Products, in a manner
consistent with the provisions of Section 7.2(b).

 

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES

 

8.1                                        Representations and Warranties of
OvaXon.  OvaXon hereby represents and warrants to Intrexon that, as of the
Effective Date:

 

(a)                                 Corporate Power.  OvaXon is duly organized
and validly existing under the laws of Delaware and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

 

(b)                                 Due Authorization.  OvaXon is duly
authorized to execute and deliver this Agreement and to perform its obligations
hereunder, and the person executing this Agreement on OvaXon’s behalf has been
duly authorized to do so by all requisite corporate action.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)                                  Binding Agreement.  This Agreement is a
legal and valid obligation binding upon OvaXon and enforceable in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting creditors’ rights, and subject to general equity principles and
to limitations on availability of equitable relief, including specific
performance.  The execution, delivery and performance of this Agreement by
OvaXon does not conflict with any agreement, instrument or understanding, oral
or written, to which it is a party or by which it may be bound.  OvaXon is aware
of no action, suit or inquiry or investigation instituted by any governmental
agency which questions or threatens the validity of this Agreement.

 

8.2                                        Representations and Warranties of
Intrexon.  Intrexon hereby represents and warrants to OvaXon that, as of the
Effective Date:

 

(a)                                 Corporate Power.  Intrexon is duly organized
and validly existing under the laws of Virginia and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

 

(b)                                 Due Authorization.  Intrexon is duly
authorized to execute and deliver this Agreement and to perform its obligations
hereunder, and the person executing this Agreement on Intrexon’s behalf has been
duly authorized to do so by all requisite corporate action.

 

(c)                                  Binding Agreement.  This Agreement is a
legal and valid obligation binding upon Intrexon and enforceable in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting creditors’ rights, and subject to general equity principles and
to limitations on availability of equitable relief, including specific
performance.  The execution, delivery and performance of this Agreement by
Intrexon does not conflict with any agreement, instrument or understanding, oral
or written, to which it is a party or by which it may be bound.  Intrexon is
aware of no action, suit or inquiry or investigation instituted by any
governmental agency which questions or threatens the validity of this Agreement.

 

(d)                                 Additional Intellectual Property
Representations.

 

(i)                                     Intrexon possesses sufficient rights to
enable Intrexon to grant all rights and licenses it purports to grant to OvaXon
with respect to the Intrexon Patents under this Agreement;

 

(ii)                                  The Intrexon Patents existing as of the
Effective Date constitute all of the Patents Controlled by Intrexon as of such
date that are necessary for the development, manufacture and Commercialization
of Collaboration Products;

 

(iii)                               Intrexon has not granted, and during the
Term Intrexon will not grant, any right or license, to any Third Party under the
Intrexon IP that conflicts with the rights or licenses granted or to be granted
to OvaXon hereunder;

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(iv)                              There is no pending litigation, and Intrexon
has not received any written notice of any claims or litigation, seeking to
invalidate or otherwise challenge the Intrexon Patents or Intrexon’s rights
therein;

 

(v)                                 None of the Intrexon Patents is subject to
any pending re-examination, opposition, interference or litigation proceedings;

 

(vi)                              All of the Intrexon Patents have been filed
and prosecuted in accordance with all Applicable Laws and have been maintained,
with all applicable fees with respect thereto (to the extent such fees have come
due) having been paid;

 

(vii)                           Intrexon has entered into agreements with each
of its current and former officers, employees and consultants involved in
research and development work, including development of Intrexon IP, providing
Intrexon, to the extent permitted by law, with title and ownership to patents,
patent applications, trade secrets and inventions conceived, developed, reduced
to practice by such person, solely or jointly with other of such persons, during
the period of employment or contract by Intrexon (except where the failure to
have entered into such an agreement would not have a material adverse effect on
the rights granted to OvaXon herein), and Intrexon is not aware that any of its
employees or consultants is in material violation thereof;

 

(viii)                        To Intrexon’s knowledge, there is no infringement,
misappropriation or violation by Third Parties of any Intrexon Channel
Technology or Intrexon IP in the Field;

 

(ix)                              There is no pending or, to Intrexon’s
knowledge, threatened action, suit, proceeding or claim by others against
Intrexon that Intrexon infringes, misappropriates or otherwise violates any
intellectual property or other proprietary rights of others in connection with
the use of the Intrexon Channel Technology or Intrexon IP, and Intrexon has not
received any written notice of such claim;

 

(x)                                 To Intrexon’s knowledge, no employee of
Intrexon is the subject of any claim or proceeding involving a violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
non-disclosure agreement or any restrictive covenant to or with a former
employer (A) where the basis of such violation relates to such employee’s
employment with Intrexon or actions undertaken by the employee while employed
with Intrexon and (B) where such violation is relevant to the use of the
Intrexon Channel Technology in the Field;

 

(xi)                              None of the Intrexon Patents owned by Intrexon
or its Affiliates, and, to Intrexon’s knowledge, the Intrexon Patents licensed
to Intrexon or its Affiliates, have been adjudged invalid or unenforceable by a
court of competent jurisdiction or applicable government agency, in whole or in
part, and there is no pending or, to Intrexon’s knowledge, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intrexon Patents; and

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(xii)                           Except as otherwise disclosed in writing to
OvaXon, Intrexon:  (A) is in material compliance with all statutes, rules or
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product that is under
development, manufactured or distributed by Intrexon in the Field (“Applicable
Laws”); (B) has not received any FDA Form 483, notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the
United States Food and Drug Administration (the “FDA”) or any other federal,
state, local or foreign governmental or regulatory authority alleging or
asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”),
which would, individually or in the aggregate, result in a material adverse
effect on the rights granted to OvaXon hereunder or Intrexon’s ability to
perform its obligations hereunder; (C) possesses all material Authorizations
necessary for the operation of its business in the Field and such Authorizations
are valid and in full force and effect and Intrexon is not in material violation
of any term of any such Authorizations; and (D) since January 1, 2011, (1) has
not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA or any
other federal, state, local or foreign governmental or regulatory authority or
third party alleging that any product operation or activity is in material
violation of any Applicable Laws or Authorizations and has no knowledge that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit investigation or proceeding; (2) has not received notice that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any material Authorizations and has no knowledge that the FDA
or any other federal, state, local or foreign governmental or regulatory
authority is considering such action; (3) has filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were materially complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (4) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to Intrexon’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

 

except, in each of (ix) through (xii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to OvaXon hereunder or Intrexon’s ability to perform its
obligations hereunder.

 

8.3                                        Warranty Disclaimer.  EXCEPT FOR THE
EXPRESS WARRANTIES PROVIDED IN THIS ARTICLE 8, EACH PARTY HEREBY DISCLAIMS ANY
AND ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

PARTICULAR PURPOSE, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES.

 

ARTICLE 9

 

INDEMNIFICATION

 

9.1                                        Indemnification by Intrexon. 
Intrexon agrees to indemnify, hold harmless, and defend OvaXon and its
Affiliates and their respective directors, officers, employees, and agents
(collectively, the “OvaXon Indemnitees”) from and against any and all
liabilities, damages, costs, expenses, or losses (including reasonable legal
expenses and attorneys’ fees) (collectively, “Losses”) resulting from any
claims, suits, actions, demands, or other proceedings brought by a Third Party
(collectively, “Claims”) to the extent arising from (a) the gross negligence or
willful misconduct of Intrexon or any of its Affiliates, or their respective
employees or agents, (b) the use, handling, storage or transport of Intrexon
Materials by or on behalf of Intrexon or its Affiliates, licensees (other than
OvaXon) or sublicensees; or (c) the breach by Intrexon of any representation,
warranty or covenant in this Agreement.  Notwithstanding the foregoing, Intrexon
shall not have any obligation to indemnify the OvaXon Indemnitees to the extent
that a Claim arises from (i) the gross negligence or willful misconduct of
OvaXon or any of its Affiliates, licensees, or sublicensees, or their respective
employees or agents; or (ii) a breach by OvaXon of a representation, warranty,
or covenant of this Agreement.

 

9.2                                        Indemnification by OvaXon.  OvaXon
agrees to indemnify, hold harmless, and defend Intrexon, its Affiliates and
Third Security, and their respective directors, officers, employees, and agents
(and any Third Parties which have licensed to Intrexon intellectual property
rights within Intrexon IP on or prior to the Effective Date, to the extent
required by the relevant upstream license agreement) (collectively, the
“Intrexon Indemnitees”) from and against any Losses resulting from Claims, to
the extent arising from any of the following:  (a) the gross negligence or
willful misconduct of OvaXon or any of its Affiliates or their respective
employees or agents; (b) the use, handling, storage, or transport of Intrexon
Materials by or on behalf of OvaXon or its Affiliates, licensees, or
sublicensees; (c) the breach by OvaXon of any material representation, warranty
or covenant in this Agreement; or (d) the design, development, manufacture,
regulatory approval, handling, storage, transport, distribution, sale or other
disposition of any Collaboration Product  by or on behalf of OvaXon or its
Affiliates, licensees, or sublicensees.  Notwithstanding the foregoing, OvaXon
shall not have any obligation to indemnify the Intrexon Indemnitees to the
extent that a Claim arises from (i) the gross negligence or willful misconduct
of Intrexon or any of its Affiliates, or their respective employees or agents;
or (ii) a breach by Intrexon of a representation, warranty, or covenant of this
Agreement.

 

9.3                                        Product Liability Claims. 
Notwithstanding the provisions of Section 9.2, any Losses arising out of any
Claim covered by Section 9.2(d) that exceed the amount (if any) covered by the
applicable Party’s product liability insurance (“Excess Product Liability
Costs”), shall be paid by [***], except to the extent such Losses arise out of
any Third-Party Claim based on the gross negligence or willful misconduct of a
Party, its Affiliates, or its

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Affiliates’ sublicensees, or any of the respective officers, directors,
employees and agents of each of the foregoing entities, in the performance of
obligations or exercise of rights under this Agreement.

 

9.4                                        Control of Defense.  As a condition
precedent to any indemnification obligations hereunder, any entity entitled to
indemnification under this Article 9 shall give written notice to the
indemnifying Party of any Claims that may be subject to indemnification,
promptly after learning of such Claim.  If such Claim falls within the scope of
the indemnification obligations of this Article 9, then the indemnifying Party
shall assume the defense of such Claim with counsel reasonably satisfactory to
the indemnified Party.  The indemnified Party shall cooperate with the
indemnifying Party in such defense.  The indemnified Party may, at its option
and expense, be represented by counsel of its choice in any action or proceeding
with respect to such Claim.  The indemnifying Party shall not be liable for any
litigation costs or expenses incurred by the indemnified Party without the
indemnifying Party’s written consent, such consent not to be unreasonably
withheld.  The indemnifying Party shall not settle any such Claim if such
settlement (a) does not fully and unconditionally release the indemnified Party
from all liability relating thereto or (b) adversely impacts the exercise of the
rights granted to the indemnified Party under this Agreement, unless the
indemnified Party otherwise agrees in writing.

 

9.5                                        Insurance.  Immediately prior to, and
during marketing of Collaboration Products, OvaXon shall maintain in effect and
good standing a product liability insurance policy issued by a reputable
insurance company in amounts considered standard for the industry.  Immediately
prior to, and during the conduct of any clinical trials, OvaXon shall maintain
in effect and good standing a clinical trials liability insurance policy issued
by a reputable insurance company in amounts considered standard for the
industry.  At Intrexon’s reasonable request, OvaXon shall provide Intrexon with
all details regarding such policies, including without limitation copies of the
applicable liability insurance contracts.  OvaXon shall use reasonable efforts
to include Intrexon as an additional insured on any such policies.

 

ARTICLE 10

 

TERM; TERMINATION

 

10.1                                 Term.  The term of this Agreement shall
commence upon the Effective Date and shall continue until terminated pursuant to
Section 10.2 or 10.3 (the “Term”).

 

10.2                                 Termination for Material Breach;
Termination under Section 4.4(b)

 

(a)                                 Either Party shall have the right to
terminate this Agreement upon written notice to the other Party if the other
Party commits any material breach of this Agreement that such breaching Party
fails to cure within sixty (60) days following written notice from the
nonbreaching Party specifying such breach.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 Intrexon shall have the right to terminate
this Agreement under the circumstances set forth in Section 4.4(b) upon written
notice to OvaXon, such termination to become effective sixty (60) days following
such written notice unless OvaXon remedies the circumstances giving rise to such
termination within such sixty (60) day period.

 

(c)                                  Intrexon shall have the right to terminate
this Agreement should OvaXon execute any purported assignment of this Agreement
contrary to the prohibitions in Section 12.8, such termination occurring upon
Intrexon providing written notice to OvaXon and becoming effective immediately
upon such written notice.

 

10.3                                 Termination by OvaXon.  OvaXon shall have
the right to voluntarily terminate this Agreement in its entirety upon ninety
(90) days written notice to Intrexon at any time.

 

10.4                                 Effect of Termination.  In the event of
termination of this Agreement pursuant to Section 10.2 or Section 10.3, the
following shall apply:

 

(a)                                 Retained Products.  OvaXon (including any
permitted sublicenses, such as Product Sublicensees) shall be permitted to
continue the clinical development and Commercialization in the Field of any
product resulting from the Collaborative Program that, at the time of any
termination satisfies at least one of the following criteria (a “Retained
Product”):

 

(i)                                     the particular product is a
Collaboration Product that is being sold commercially by OvaXon (or, as may be
permitted under this Agreement, its Affiliates and, if applicable,
(sub)licensees),

 

(ii)                                  the particular product is a Collaboration
Product that has received regulatory approval,

 

(iii)                               the particular product is a Collaboration
Product that is the subject of an application for regulatory approval in the
Field that is pending before the applicable regulatory authority, or

 

(iv)                              the particular product is a Collaboration
Product that is the subject of an effective IND; or

 

(v)                                 the particular product is a Collaboration
Product that is the subject of an ongoing pivotal animal model efficacy study
established by the JSC as being the final pre-clinical animal study prior to
preparation and submission of an IND, and such study is reasonably expected to
supply all remaining information and data sufficient for successful submission
of such IND.

 

(b)                                 Such right to continue development and
Commercialization shall be subject to OvaXon’s full compliance with a continuing
obligation for OvaXon to use in accord with Sections 4.4(a) and 4.4(c) Diligent
Efforts to develop and Commercialize any Retained Products and all other
provisions of this Agreement that survive termination.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)                                  Termination of Licenses.  Except as
necessary for OvaXon to continue to obtain regulatory approval for, develop,
use, manufacture and Commercialize the Retained Products in the Field as
permitted by Section 10.4(a), all rights and licenses granted by Intrexon to
OvaXon under this Agreement shall terminate and shall revert to Intrexon without
further action by either Intrexon or OvaXon.  OvaXon’s license with respect to
Retained Products shall be exclusive or non-exclusive, as the case may be, on
the same terms as set forth in Section 3.1.

 

(d)                                 Reverted Candidates/Products.  Any
Collaboration Product that does not qualify as a Retained Product under
Section 10.4(a) shall be referred to herein as the “Reverted
Candidates/Products.”  OvaXon shall immediately cease, and shall cause its
Affiliates and, if applicable, (sub)licensees to immediately cease, all
development and Commercialization of the Reverted Candidates/Products, and
OvaXon shall not use or practice, nor shall it cause or permit any of its
Affiliates or, if applicable, (sub)licensees to use or practice, directly or
indirectly, any Intrexon IP with respect to the Reverted Candidates/Products. 
OvaXon shall immediately discontinue making any representation regarding its
status as a licensee or channel collaborator of Intrexon with respect to the
Reverted Candidates/Products.

 

(e)                                  Intrexon Materials.  OvaXon shall promptly
return, or at Intrexon’s request, destroy, any Intrexon Materials in OvaXon’s
possession or control at the time of termination other than any Intrexon
Materials necessary for the continued development, regulatory approval, use,
manufacture and Commercialization of the Retained Products in the Field.

 

(f)                                   Licenses to Intrexon.  OvaXon is
automatically deemed to grant to Intrexon a worldwide, fully paid, royalty-free,
exclusive (even as to OvaXon and its Affiliates), irrevocable, license (with
full rights to sublicense) under the OvaXon Termination IP, to make, have made,
import, use, offer for sale and sell Reverted Candidates/Products, subject to
any exclusive rights held by OvaXon in Reverted Candidates/Products pursuant to
Section 10.4(c).  The Parties shall also take such actions and execute such
other instruments and documents as may be reasonably necessary to document such
license to Intrexon.

 

(g)                                 Regulatory Filings.  OvaXon shall promptly
assign to Intrexon, and will provide full copies of, all regulatory approvals
and regulatory filings that relate specifically and solely to Reverted
Candidates/Products.  OvaXon shall also take such actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights thereunder to Intrexon.  To the extent that there exist any
regulatory approvals and regulatory filings that relate both to Reverted
Candidates/Products and other products, OvaXon shall provide copies of the
portions of such regulatory filings that relate to Reverted Candidates/Products
and shall reasonably cooperate to assist Intrexon in obtaining the benefits of
such regulatory approvals with respect to the Reverted Candidates/Products.

 

(h)                                 Data Disclosure.  OvaXon shall provide to
Intrexon copies of the relevant portions of all material reports and data,
including clinical and non-clinical data and reports, obtained or generated by
or on behalf of OvaXon or its Affiliates to the extent that they relate
specifically to Reverted Candidates/Products, within sixty (60) days of such
termination unless

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

otherwise agreed, and Intrexon shall have the right to use any such Information
solely in developing and commercializing Reverted Candidates/Products and to
license any Third Parties to do so.

 

(i)                                    Third Party Licenses.  At Intrexon’s
request, OvaXon shall promptly provide to Intrexon copies of all Third Party
agreements under which OvaXon or its Affiliates obtained a license under Patents
claiming inventions or know-how specific to or used or incorporated into the
development, manufacture and/or commercialization of the Reverted
Candidates/Products.  At Intrexon’s request, OvaXon shall use reasonable
commercial efforts to promptly work with Intrexon to either, as appropriate
(i) assign to Intrexon the Third Party agreement(s), or (ii) grant a sublicense
(with an appropriate scope) to Intrexon under the Third Party agreement(s). 
Thereafter Intrexon shall be fully responsible for all obligations due for its
actions under the sublicensed or assigned Third Party agreements.

 

(j)                                    Remaining Materials.  At the request of
Intrexon, OvaXon shall transfer to Intrexon any quantities of Reverted Product
(including final products or work-in-process) in the possession of OvaXon or its
Affiliates.  OvaXon shall transfer to Intrexon all such quantities of Reverted
Candidates/Products without charge, except that Intrexon shall pay the
reasonable costs of processing and shipping.

 

(k)                                 Third Party Vendors.  At Intrexon’s request,
OvaXon shall promptly provide to Intrexon copies of all agreements between
OvaXon or its Affiliates and Third Party suppliers, vendors, or distributors
that relate solely to the supply, sale, or distribution of Reverted
Candidates/Products in the Territory.  At Intrexon’s request, OvaXon shall with
respect to such Third Party agreements relating solely to the applicable
Reverted Candidates/Products and permitting assignment, promptly assign (or
cause to be assigned), such agreements to Intrexon. For the avoidance of
doubt, Intrexon shall have no obligation to assume any of OvaXon’s obligations
under any Third Party agreement.

 

(l)                                    Commercialization.  Nothing in this
Agreement shall be deemed to limit the right of Intrexon  to develop and
commercialize the Reverted Candidates/Products itself or with one or more Third
Parties, and/or  to take any such actions in connection with such activities as
Intrexon (or its designee), at its discretion, deems appropriate.

 

(m)                             Confidential Information.  Each Party shall
promptly return, or at the other Party’s request destroy, any Confidential
Information of the other Party in such Party’s possession or control at the time
of termination; provided, however, that each Party shall be permitted to retain
(i) a single copy of each item of Confidential Information of the other Party in
its confidential legal files for the sole purpose of monitoring and enforcing
its compliance with Article 7, (ii) Confidential Information of the other Party
that is maintained as archive copies on the recipient Party’s disaster recovery
and/or information technology backup systems, or (iii) Confidential Information
of the other Party necessary to exercise such Party’s rights in Retained
Products (in the case of OvaXon) or Reverted Candidates/Products (in the case of
Intrexon). The recipient of Confidential Information shall continue to be bound
by the terms and conditions of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

this Agreement with respect to any such Confidential Information retained in
accordance with this Section 10.4(l).

 

(n)                                 Any Product Sublicensee that is not itself
in material breach of its applicable Product Sublicense (including any terms of
this Agreement to which to they are required to comply via such Product
Sublicense), may upon any termination of this Agreement have the right to obtain
upon request to Intrexon in writing a direct licensee from Intrexon under the
terms and conditions of the Product Sublicense, provided, however, that Intrexon
may refuse, in its reasonable discretion, to grant such a direct license to any
Product Sublicensee that is an Affiliate of any other entity (including OvaXon,
its Affiliates, and sublicenses) that is itself in material breach.

 

10.5                                 Surviving Obligations.  Termination or
expiration of this Agreement shall not affect any rights of either Party arising
out of any event or occurrence prior to termination, including, without
limitation, any obligation of OvaXon to pay any amount which became due and
payable under the terms and conditions of this Agreement prior to expiration or
such termination.  The following portions of this Agreement shall survive
termination or expiration of this Agreement:  Sections 3.1 (as applicable with
respect to 10.4(b)),6.1, 6.2 (with subsection (c) surviving only to the extent
relating to Intrexon Patents that are relevant to Retained Products that, to
Intrexon’s knowledge, are being developed or Commercialized at such time, if
any), 7.1, 7.2, 7.4, 7.5, 10.4, and 10.5; Articles 9, 11, and 12; and any
relevant definitions in Article 1.  Further, Article 7 and Sections 4.4(a),
4.4(c), and 9.5 will survive termination of this Agreement to the extent there
are applicable Retained Products.

 

ARTICLE 11

 

DISPUTE RESOLUTION

 

11.1                                 Disputes.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation.  In the event of any disputes, controversies or
differences which may arise between the Parties out of or in relation to or in
connection with this Agreement (other than disputes arising from a Committee),
including, without limitation, any alleged failure to perform, or breach, of
this Agreement, or any issue relating to the interpretation or application of
this Agreement, then upon the request of either Party by written notice, the
Parties agree to meet and discuss in good faith a possible resolution thereof,
which good faith efforts shall include at least one in-person meeting between
the Executive Officers of each Party.  If the matter is not resolved within
thirty (30) days following the written request for discussions, either Party may
then invoke the provisions of Section 11.2.  For the avoidance of doubt, any
disputes, controversies or differences arising from a Committee pursuant to
Article 2 shall be resolved solely in accordance with Section 2.4.

 

11.2                                 Arbitration.  Any dispute, controversy,
difference or claim which may arise between the Parties and not from a
Committee, out of or in relation to or in connection with this Agreement
(including, without limitation, arising out of or relating to the validity,
construction,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

interpretation, enforceability, breach, performance, application or termination
of this Agreement) that is not resolved pursuant to Section 11.1 shall, subject
to Section 11.10, be settled by binding “baseball arbitration” as follows. 
Either Party, following the end of the thirty (30) day period referenced in
Section 11.1, may refer such issue to arbitration by submitting a written notice
of such request to the other Party, with the arbitration to be held in the state
where the other Party’s principal office is located (or some other place as may
be mutually agreed by the Parties).  Promptly following receipt of such notice,
the Parties shall meet and discuss in good faith and seek to agree on an
arbitrator to resolve the issue, which arbitrator shall be neutral and
independent of both Parties and all of their respective Affiliates, shall have
significant experience and expertise in licensing and partnering agreements in
the pharmaceutical and biotechnology industries, and shall have some experience
in mediating or arbitrating issues relating to such agreements.  If the Parties
cannot agree on a single arbitrator within fifteen (15) days of request by a
Party for arbitration, then each Party shall select an arbitrator meeting the
foregoing criteria and the two (2) arbitrators so selected shall select within
ten (10) days of their appointment a third arbitrator meeting the foregoing
criteria.  Within fifteen (15) days after an arbitrator(s) is selected (in the
case of the three-person panel, when the third arbitrator is selected), each
Party will deliver to both the arbitrator(s) and the other Party a detailed
written proposal setting forth its proposed terms for the resolution for the
matter at issue (the “Proposed Terms” of the Party) and a memorandum (the
“Support Memorandum”) in support thereof.  The Parties will also provide the
arbitrator(s) a copy of this Agreement, as it may be amended at such time. 
Within fifteen (15) days after receipt of the other Party’s Proposed Terms and
Support Memorandum, each Party may submit to the arbitrator(s) (with a copy to
the other Party) a response to the other Party’s Support Memorandum.  Neither
Party may have any other communications (either written or oral) with the
arbitrator(s) other than for the sole purpose of engaging the arbitrator or as
expressly permitted in this Section 11.2; provided that, the arbitrator(s) may
convene a hearing if the arbitrator(s) so chooses to ask questions of the
Parties and hear oral argument and discussion regarding each Party’s Proposed
Terms.  Within sixty (60) days after the arbitrator’s appointment, the
arbitrator(s) will select one of the two Proposed Terms (without modification)
provided by the Parties that he or she believes is most consistent with the
intention underlying and agreed principles set forth in this Agreement.  The
decision of the arbitrator(s) shall be final, binding, and unappealable.  For
clarity, the arbitrator(s) must select as the only method to resolve the matter
at issue one of the two sets of Proposed Terms, and may not combine elements of
both Proposed Terms or award any other relief or take any other action.

 

11.3                                 Governing Law.  This Agreement shall be
governed by and construed under the substantive laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

11.4                                 Award.  Any award to be paid by one Party
to the other Party as determined by the arbitrator(s) as set forth above under
Section 11.2 shall be promptly paid in United States dollars free of any tax,
deduction or offset; and any costs, fees or taxes incident to enforcing the
award shall, to the maximum extent permitted by law, be charged against the
losing Party.  Each Party agrees to abide by the award rendered in any
arbitration conducted pursuant to this Article 11, and agrees that, subject to
the United States Federal Arbitration Act, 9 U.S.C. §§ 1-16,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

judgment may be entered upon the final award in any United States District Court
located in New York and that other courts may award full faith and credit to
such judgment in order to enforce such award.  The award shall include interest
from the date of any damages incurred for breach of the Agreement, and from the
date of the award until paid in full, at a rate fixed by the arbitrator(s). 
With respect to money damages, nothing contained herein shall be construed to
permit the arbitrator(s) or any court or any other forum to award consequential,
incidental, special, punitive or exemplary damages.  By entering into this
agreement to arbitrate, the Parties expressly waive any claim for consequential,
incidental, special, punitive or exemplary damages.  The only damages
recoverable under this Agreement are direct compensatory damages.

 

11.5                                 Costs.  Each Party shall bear its own legal
fees.  The arbitrator(s) shall assess his or her costs, fees and expenses
against the Party losing the arbitration.

 

11.6                                 Injunctive Relief.  Nothing in this
Article 11 will preclude either Party from seeking equitable relief or interim
or provisional relief from a court of competent jurisdiction, including a
temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding.  Specifically, the Parties agree that a
material breach by either Party of its obligations in Section 3.5 or Article 7
of this Agreement may cause irreparable harm to the other Party, for which
damages may not be an adequate remedy.  Therefore, in addition to its rights and
remedies otherwise available at law, including, without limitation, the recovery
of damages for breach of this Agreement, upon an adequate showing of material
breach of such Section 3.5 or Article 7, and without further proof of
irreparable harm other than this acknowledgement, such non-breaching Party shall
be entitled to seek (a) immediate equitable relief, specifically including, but
not limited to, both interim and permanent restraining orders and injunctions,
without bond, and (b) such other and further equitable relief as the court may
deem proper under the circumstances.  For the avoidance of doubt, nothing in
this Section 11.6 shall otherwise limit a breaching Party’s opportunity to cure
a material breach as permitted in accordance with Section 10.2.

 

11.7                                 Confidentiality.  The arbitration
proceeding shall be confidential and the arbitrator(s) shall issue appropriate
protective orders to safeguard each Party’s Confidential Information.  Except as
required by law, no Party shall make (or instruct the arbitrator(s) to make) any
public announcement with respect to the proceedings or decision of the
arbitrator(s) without prior written consent of the other Party.  The existence
of any dispute submitted to arbitration, and the award, shall be kept in
confidence by the Parties and the arbitrator(s), except as required in
connection with the enforcement of such award or as otherwise required by
applicable law.

 

11.8                                 Survivability.  Any duty to arbitrate under
this Agreement shall remain in effect and be enforceable after termination of
this Agreement for any reason.

 

11.9                                 Jurisdiction.  For the purposes of this
Article 11, the Parties acknowledge their diversity and agree to accept the
jurisdiction of any United States District Court located in New York for the
purposes of enforcing or appealing any awards entered pursuant to this
Article 11

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

and for enforcing the agreements reflected in this Article 11 and agree not to
commence any action, suit or proceeding related thereto except in such courts.

 

11.10                          Patent Disputes.  Notwithstanding any other
provisions of this Article 11, and subject to the provisions of Section 6.2, any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any Intrexon Patents shall be submitted to a court of competent
jurisdiction in the country in which such Patent was filed or granted.

 

ARTICLE 12

 

GENERAL PROVISIONS

 

12.1                                 Use of Name.  No right, express or implied,
is granted by this Agreement to either Party to use in any manner the name of
the other or any other trade name or trademark of the other in connection with
the performance of this Agreement, except that (a) either Party may use the name
of the other Party as required by law or regulation and in press releases
accompanying quarterly and annual earnings reports approved by the issuer’s
Board of Directors, and (b) OvaXon may use the Intrexon Trademarks in accord
with licenses and restrictions set forth herein.

 

12.2                                 LIMITATION OF LIABILITY.  NEITHER PARTY
SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9,
OR DAMAGES AVAILABLE FOR BREACHES OF THE OBLIGATIONS SET FORTH IN ARTICLE 7

 

12.3                                 Independent Parties.  The Parties are not
employees or legal representatives of the other Party for any purpose.  Neither
Party shall have the authority to enter into any contracts in the name of or on
behalf of the other Party.  This Agreement shall not constitute, create, or in
any way be interpreted as a joint venture, partnership, or business organization
of any kind.

 

12.4                                 Notice.  All notices, including notices of
address change, required or permitted to be given under this Agreement shall be
in writing and deemed to have been given when delivered if personally delivered
or sent by facsimile (provided that the party providing such notice promptly
confirms receipt of such transmission with the other party by telephone), on the
business day after dispatch if sent by a nationally-recognized overnight courier
and on the third business day following the date of mailing if sent by certified
mail, postage prepaid, return receipt requested. All such communications shall
be sent to the address or facsimile number set forth below (or any updated
addresses or facsimile number communicated to the other Party in writing):

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

If to Intrexon:

Intrexon Corporation
20374 Seneca Meadows Parkway
Germantown, MD 20876
Attention: Chief Legal Officer
email: dlehr@intrexon.com

 

 

If to OvaXon:

OvaXon, LLC
215 First Street, Suite 240
Cambridge, MA 02142
Attention: CEO or Program Manager
email: atzianabos@ovascience.com

 

12.5                                 Severability.  In the event any provision
of this Agreement is held to be invalid or unenforceable, the valid or
enforceable portion thereof and the remaining provisions of this Agreement will
remain in full force and effect.

 

12.6                                 Waiver.  Any waiver (express or implied) by
either Party of any breach of this Agreement shall not constitute a waiver of
any other or subsequent breach.

 

12.7                                 Entire Agreement; Amendment.  This
Agreement, including any exhibits attached hereto, constitute the entire, final,
complete and exclusive agreement between the Parties and supersede all previous
agreements or representations, written or oral, with respect to the subject
matter of this Agreement (including any prior confidentiality agreement between
the Parties).  All information of Intrexon or OvaXon to be kept confidential by
the other Party under any prior confidentiality agreement, as of the Effective
Date, shall be maintained as Confidential Information by such other Party under
the obligations set forth in Article 7 of this Agreement.  This Agreement may
not be modified or amended except in a writing signed by a duly authorized
representative of each Party.

 

12.8                                 Non-assignability; Binding on Successors. 
Any attempted assignment of the rights or delegation of the obligations under
this Agreement shall be void without the prior written consent of the
non-assigning or non-delegating Party; provided, however, that either Party may
assign its rights or delegate its obligations under this Agreement without such
consent (a) to an Affiliate of such Party or (b) to its successor in interest in
connection with any merger, acquisition, consolidation, corporate
reorganization, or similar transaction, or sale of all or substantially all of
its assets to which this Agreement relates, provided that such assignee agrees
in writing to assume and be bound by the assignor’s obligations under this
Agreement.  This Agreement shall be binding upon, and inure to the benefit of,
the successors, executors, heirs, representatives, administrators and permitted
assigns of the Parties.  Notwithstanding the foregoing, in the event that either
Party assigns this Agreement to its successor in interest by way of merger,
acquisition, consolidation, corporate reorganization, or similar transaction, or
sale of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

all or substantially all of its assets to which this Agreement relates (whether
this Agreement is actually assigned or is assumed by such successor in interest
or its affiliate by operation of law (e.g., in the context of a reverse
triangular merger)), the intellectual property rights of such successor in
interest or any of its Affiliates other than those licensed in this Agreement
shall be automatically excluded from the rights licensed to the other Party
under this Agreement.

 

12.9                                 Force Majeure.  Neither Party shall be
liable to the other for its failure to perform any of its obligations under this
Agreement, except for payment obligations, during any period in which such
performance is delayed because rendered impracticable or impossible due to
circumstances beyond its reasonable control, including without limitation
earthquakes, governmental regulation, fire, flood, labor difficulties, civil
disorder, acts of terrorism and acts of God, provided that the Party
experiencing the delay promptly notifies the other Party of the delay.

 

12.10                          No Other Licenses.  Neither Party grants to the
other Party any rights or licenses in or to any intellectual property, whether
by implication, estoppel, or otherwise, except to the extent expressly provided
for under this Agreement.

 

12.11                          Non-Solicitation. During the Term and for a
period of one (1) year following the end of the Term, neither OvaXon nor
Intrexon may directly or indirectly solicit in order to offer to employ, engage
in any discussion regarding employment with, or hire any employee of the other
Party or an individual who was employed by the other party within one (1) year
prior to such solicitation, discussion, or hire, without the prior approval of
such other Party.  General employment solicitations or advertisements shall not
be considered direct or indirect solicitations, and are not prohibited under
this Agreement.

 

12.12                          Legal Compliance.  The Parties shall review in
good faith and cooperate in taking such actions to ensure compliance of this
Agreement with all applicable laws.

 

12.13                          Counterparts.  This Agreement may be executed in
any number of counterparts (including by facsimile, PDF, or other means of
electronic communication), each of which taken together will constitute one and
the same instrument, and any of the Parties hereto may execute this Agreement by
signing any such counterpart.

 

[Remainder of page intentionally left blank.]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Exclusive Channel
Collaboration Agreement.

 

 

INTREXON CORPORATION

 

OVAXON, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald P. Lehr

 

By:

/s/ Arthur Tzianabos

 

 

 

 

 

Name:

Donald P. Lehr

 

Name:

Arthur Tzianabos, Ph.D.

 

 

 

 

 

Title:

Chief Legal Officer

 

Title:

Program Manager

 

SIGNATURE PAGE TO OVAXON EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Exclusive Channel
Collaboration Agreement.

 

 

SOLELY FOR THE PURPOSES OF SECTION 4.2(B):

 

 

 

 

 

OVASCIENCE, INC.

 

 

 

 

 

 

 

By:

/s/ Michelle Dipp

 

 

 

 

Name:

Michelle Dipp, M.D., Ph.D.

 

 

 

 

Title:

President and Chief Executive Officer

 

 

SIGNATURE PAGE TO OVAXON EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 1

 

Description of Augment Product

 

The Augment Product, developed by OvaScience under the trade name AUGMENTSM, is
a product designed to improve egg quality and increase the success of in vitro
fertilization.  Mitochondria from the woman’s own OPCs are removed and added to
her egg during in vitro fertilization. The product described above includes, but
is not limited to, the technology described in United States patent application
serial number [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------
